ICJ_063_ContinentalShelf_TUN_LBY_1982-02-24_JUD_01_ME_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF
(TUNISIA/LIBYAN ARAB JAMAHIRIYA)

JUDGMENT OF 24 FEBRUARY 1982

1982

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

ARRET DU 24 FEVRIER 1982
Official citation:

Continental Shelf (Tunisia/ Libyan Arab Jamahiriya),
Judgment, I.C.J. Reports 1982, p. 18.

Mode officiel de citation :

Plateau continental (Tunisie/Jamahiriya arabe libyenne),
arrêt, C.I.J. Recueil 1982, p. 18.

 

Nide vente: 473

 

 

 
18

INTERNATIONAL COURT OF JUSTICE

1982 YEAR 1982
24 February
General List
No. 63 24 February 1982

CASE CONCERNING THE CONTINENTAL SHELF
(TUNISIA/LIBYAN ARAB JAMAHIRIYA)

Interpretation of Special Agreement — Sources of law to be applied by the Court —
Binding force of Judgment.

Delimitation of continental shelf between adjacent States — Applicable principles
and rules of international law — Concept of natural prolongation of the land territory
as defining the physical object or location of rights of the coastal State — Role of the
concept in delimitation — Effect of geological and geomorphological factors.

Recent trends in the law admitted at the Third United Nations Conference on the
Law of the Sea — Articles 76 and 83 of draft convention.

Claim to historic titles justifying (inter alia) drawing of straight baselines — land
frontier and maritime limits.

Application of equitable principles with a view to achieving equitable solution —
Account to be taken of relevant circumstances — Determination of area relevant for
the delimitation — Criterion of proportionality as an aspect of equity.

JUDGMENT

Present : Acting President Evias ; Judges FORSTER, GROS, LAcHs, Morozov,
NAGENDRA SINGH, MOSLER, ODA, AGO, SETTE-CAMARA, EL-KHANI,
SCHWEBEL ; Judges ad hoc EVENSEN, JIMENEZ DE ARECHAGA , Regis-
trar TORRES BERNARDEZ.

In the case concerning the continental shelf,
between

the Republic of Tunisia,

represented by

H.E. Mr. Slim Benghazi, Ambassador of Tunisia to the Netherlands,
as Agent,
19

CONTINENTAL SHELF (JUDGMENT)

Professor Sadok Belaid, sometime Dean of the Faculty of Law, Politics and
Economics, Tunis,

as Co-agent and Counsel,

Mr. Néjib Bouziri, Diplomatic Counsellor and former Minister,
Mr. Amor Rourou, Geologico-geophysical Engineer, former Minister of
Industry, Mining and Energy,

as Advisers to the Government,

Mr. Robert Jennings, Q.C., Whewell Professor of International Law at the
University of Cambridge, President of the Institute of International
Law,

Mr. René-Jean Dupuy, Professor at the Collége de France, Member of the
Institute of International Law, Secretary-General of the Hague Academy of
International Law,

Mr. Michel Virally, Professor at the University of Law, Economics and Social
Sciences, Paris, and at the Graduate Institute of International Studies,
Geneva, Member of the Institute of International Law,

Mr. Georges Abi-Saab, Professor of International Law at the Graduate Insti-
tute of International Studies, Geneva, Associate of the Institute of Inter-
national Law,

Mr. Yadh Ben Achour, Professor at the Faculty of Law, Politics and Eco-
nomics, Tunis,

Mr. Pierre-Marie Dupuy, Professor at the University of Law, Economics and
Social Sciences, Paris,

as Counsel and Advocates,

Mr. Habib Slim, Lecturer in the Faculty of Law, Politics and Economics,
Tunis,

Mr. Mohamed Mouldi Marsit, Director of Conventions in the Office of the

Prime Minister,
Mr. Jeremy P. Carver, Solicitor (Coward Chance),

as Legal Advisers,

Mr. Robert Laffitte, Professor emeritus at the French National Museum of
Natural History, sometime Professor of Geology and former Dean of the
Science Faculty, Algiers,

Mr. Carlo Morelli, Professor of Applied Geophysics and Director of the
Institute of Mines and Applied Geophysics at the University of Trieste,

Mr. Habib Lazreg, D.Sc., Geologist, Ministry of the National Economy,

Mr. Daniel Jean Stanley, D.Sc., Oceanographer, consultant in oceanography
and marine geology at Washington, D.C.,

as Experts,

Commander Abdelwahab Layouni, Ministry of Defence (Navy),

Mr. Kamel Rekik, Engineer, alumnus of the Ecole Polytechnique, Paris,
Ministry of the National Economy,

as Technical Advisers,

Mrs. Hend Mebazaa, Archivist, Ministry of the National Economy,
20

CONTINENTAL SHELF (JUDGMENT)

Mr. Samir Chaffai, Secretary at the Embassy of Tunisia to the Nether-
lands,

Mr. Lazhar Bouony, Assistant Lecturer in the Faculty of Law, Politics and
Economics, Tunis,

Mr. Fadhel Moussa, Assistant in the Faculty of Law, Politics and Economics,
Tunis,

Mr. Ridha Ben Hammed, Assistant in the Faculty of Law, Politics and Eco-
nomics, Tunis,

Mr. Raouf Karrai, Assistant Lecturer in Geography at the University of
Tunis,

Mr. Farouk Saimanouli, Lawyer, Ministry of the National Economy,

Mr. Zoubeir Mazouni, Lawyer, Ministry of the National Economy,

as Assistants,

and

the Socialist People’s Libyan Arab Jamahiriya,
represented by

H.E. Mr. Kamel H. El Maghur, Ambassador,
as Agent,

Mr. Abdelrazeg El-Murtadi Suleiman, Professor of International Law at the
University of Garyounis, Benghazi,

as Counsel,

Professor Derek W. Bowett, Q.C., President of Queens’ College, Cam-
bridge,

Mr. Herbert W. Briggs, Goldwin Smith Professor of International Law
emeritus, Cornell University,

Mr. Claude-Albert Colliard, Honorary Dean, Professor of International Law
at the University of Paris I,

Mr. Keith Highet, Member of the New York and District of Columbia
Bars,

Mr. Antonio Malintoppi, Professor of the Faculty of Law at the University of
Rome,

Sir Francis A. Vallat, K.C.M.G., Q.C., Professor emeritus of International
Law at the University of London, Member of the International Law Com-
mission, Member of the Institute of International Law,

Professor Mustapha K. Yasseen (deceased, 20 September 1981), Member of
the Institute of International Law,

Mr. Walter D. Sohier, Member of the New York and District of Columbia
Bars,

as Counsel and Advocates,

Mr. Amin A. Missallati, Professor of Geology, Al-Fateh University, Tri-
poli,

Mr. Omar Hammuda, Professor of Geology, Al-Fateh University, Tripoli,

Mr. Mohammed Alawar, Assistant Professor of Geography, Al-Fateh Uni-
versity, Tripoli,
21 CONTINENTAL SHELF (JUDGMENT)

Mr. Mohammed Jamal Ghellali, Counsellor, Department of Legal and Treaty
Affairs, People’s Bureau for Foreign Liaison, Tripoli,

Mr. Seif Jahme, Maritime Department, Tripoli,

Mr. Khaled Gordji, Maritime Department, Tripoli,

Mr. Salem Krista, Cartographic Department, Secretariat of Oil, Tripoli,

Mr. Muftah Smeida, Third Secretary, People’s Bureau for Foreign Liaison,

as Advisers,

Mr. Frank H. Fabricius, Professor of Geology at the Institute of Geology and
Mineralogy, Technical University of Munich,
Mr. Claudio Vita-Finzi, Reader in Geology, University College, London,

as Experts,

Mr. Rodman R. Bundy,
Mr. Richard Meese, Doctor of Laws,
Mr. Henri-Xavier Ortoli,

as Counsel.

THE COURT,

composed as above,
after deliberation,

delivers the following Judgment:

1. By a letter of 25 November 1978, received in the Registry of the Court on
1 December 1978, the Minister of Foreign Affairs of Tunisia notified the Court
of a Special Agreement in the Arabic language signed at Tunis on 10 June 1977
between the Republic of Tunisia and the Socialist People’s Libyan Arab Jama-
hiriya ; a certified copy of the Special Agreement was enclosed with the letter,
together with a translation into French.

2. In the French translation supplied by Tunisia, Articles 1 to 5 of the Special
Agreement read as follows [English translation by the Registry] :

“Article 1
The Court is requested to render its Judgment in the following matter :

What are the principles and rules of international law which may be
applied for the delimitation of the area of the continental shelf appertaining
to the Republic of Tunisia and the area of the continental shelf appertaining
to the Socialist People’s Libyan Arab Jamahiriya and, in rendering its
decision, to take account of equitable principles and the relevant circum-
stances which characterize the area, as well as the recent trends admitted at
the Third Conference on the Law of the Sea.

Also, the Court is further requested to specify precisely the practical way
in which the aforesaid principles and rules apply in this particular situation
so as to enable the experts of the two countries to delimit those areas without
any difficulties.
22

CONTINENTAL SHELF (JUDGMENT)

Article 2

Immediately following the delivery of the Judgment by the Court, the two
Parties shall meet to put into effect these principles and rules to determine
the line of delimitation of the area of the continental shelf appertaining to
each of the two countries, with a view to the conclusion of a treaty in this
matter.

Article 3

In the event that the agreement mentioned in Article 2 is not reached
within a period of three months, renewable by mutual agreement, from the
date of delivery of the Court’s Judgment, the two Parties shall together go
back to the Court and request such explanations or clarifications as may
facilitate the task of the two delegations, to arrive at the line separating the
two areas of the continental shelf, and the two Parties shall comply with the
Judgment of the Court and with its explanations and clarifications.

Article 4

A. The proceedings shall consist of written pleadings and oral argu-
ment.

B. Without prejudice to any question that may arise relating to the
means of proof, the written pleadings shall consist of the following docu-
ments :

(1) Memorials to be submitted to the Court and exchanged between the
two Parties within a period not exceeding eighteen (18) months from the
date of the notification of the present Special Agreement to the Registrar of
the Court.

(2) Counter-Memorials to be submitted by both Parties to the Court and
exchanged between them as follows : the Republic of Tunisia shall submit
its Counter-Memorial within a period of six (6) months from the date on
which it receives from the Court notification of the Memorial ; the Socialist
People’s Libyan Arab Jamahiriya shall submit its Counter-Memorial within
a period of eight (8) months from the date on which it receives from the
Court notification of the Memorial.

(3) If necessary, additional written pleadings to be submitted to the
Court and exchanged within periods to be fixed by the Court at the request
of either Party or, if the Court so decides, after consultation between the two
Parties.

C. The question of the order of speaking for the oral argument shall be
decided by mutual agreement between the Parties and whatever order of
speaking may be adopted, it shall be without prejudice to any question
relating to the burden of proof.

Article 5

This Special Agreement shall enter into force on the date on which the
instruments of its ratification are exchanged and shall be notified to the
Registrar of the Court by both Parties or by either of them.”
23 CONTINENTAL SHELF (JUDGMENT)

3. Pursuant to Article 40, paragraph 2, of the Statute, and to Article 39,
paragraph 1, of the Rules of Court, a certified copy of the notification and of the
Special Agreement was forthwith transmitted to the Government of the Socialist
People’s Libyan Arab Jamahiriya. By a letter of 14 February 1979, received in the
Registry of the Court on 19 February 1979, the Secretary of Foreign Affairs
of the Socialist People’s Libyan Arab Jamahiriya made a like notification to the
Court, enclosing a further certified copy of the Special Agreement in the Arabic
language, together with a translation into English.

4. In the English translation supplied by the Libyan Arab Jamahiriya,
Articles 1 to 5 of the Special Agreement read as follows :

“Article 1

The Court.is requested to render its Judgment in the following mat-
ter:

What principles and rules of international law may be applied for the
delimitation of the area of the continental shelf appertaining to the Socialist
People’s Libyan Arab Jamahiriya and to the area of the continental shelf
appertaining to the Republic of Tunisia, and the Court shall take its decision
according to equitable principles, and the relevant circumstances which
characterize the area, as well as the new accepted trends in the Third
Conference on the Law of the Sea.

Also, the Court is further requested to clarify the practical method for the
application of these principles and rules in this specific situation, so as to
enable the experts of the two countries to delimit these areas without any
difficulties.

Article 2

Following the delivery of the Judgment of the Court, the two Parties shall
meet to apply these principles and rules in order to determine the line of
delimitation of the area of the continental shelf appertaining to each of the
two countries, with a view to the conclusion of a treaty in this respect.

Article 3

In case the agreement mentioned in Article 2 is not reached within
a period of three months, renewable by mutual agreement from the date of
delivery of the Court’s Judgment, the two Parties shall together go back to
the Court and request any explanations or clarifications which would
facilitate the task of the two delegations to arrive at the line separating the
two areas of the continental shelf, and the two Parties shall comply with the
Judgment of the Court and with its explanations and clarifications.

Article 4

(a) The proceedings shall consist of written pleadings and oral argu-
ment.

(b) Without prejudice to any question which may arise relating to the
means of proof, the written pleadings shall consist of the following
documents :
24 CONTINENTAL SHELF (JUDGMENT)

First —~ Memorials to be submitted to the Court and exchanged between
the two Parties, within a period not exceeding (18) eighteen months
from the date of the notification of this Agreement to the Registrar of
the Court.

Second — Counter-Memorials to be submitted to the Court by both
Parties and exchanged between them as follows :

The Republic of Tunisia shall submit its Counter-Memorial within a
period of (6) six months from the date on which it receives from the
Court notification of the Memorial ; the Socialist People’s Libyan
Arab Jamahiriya shall present its Counter-Memorial within a period
of (8) eight months from the date on which it receives from the Court
notification of the Memorial.

Third ~ If necessary, additional written pleadings to be submitted to the
Court and exchanged within periods to be fixed by the Court, at the
request of either Party, or, if the Court so decides, after consultation
between the two Parties.

(c) The question of the order of speaking for the oral argument shall be
decided by mutual agreement between the two Parties and whatever
order of speaking is accepted it shall not prejudice any question relating
to the presentation of proof.

Article 5

This Agreement shall enter into force on the date of exchange of the
instruments of its ratification and shall be notified to the Registrar of the
Court by the two Parties or by either of them.”

5. Pursuant to Article 40, paragraph 3, of the Statute and to Article 42 of the
Rules of Court, copies of the notifications and Special Agreement were trans-
mitted to the Secretary-General of the United Nations, the Members of the
United Nations and other States entitled to appear before the Court.

6. Since the Court did not include upon the bench a judge of Tunisian or of
Libyan nationality, each of the Parties proceeded to exercise the right conferred
by Article 31, paragraph 3, of the Statute to choose a judge ad hoc to sit in the
case. On 14 February 1979 the Libyan Arab Jamahiriya designated Mr. Eduardo
Jiménez de Aréchaga, and the Parties were informed on 25 April 1979, pursuant
to Article 35, paragraph 3, of the Rules of Court that there was no objection to
this appointment ; on 11 December 1979 Tunisia designated Mr. Jens Evensen,
and on 7 February 1980 the Parties were informed that there was no objection to
this appointment.

7. By Orders of 20 February 1979 and 3 June 1980 respectively time-limits
were fixed for the filing of a Memorial and a Counter-Memorial by each of the
two Parties, and the Memorials and Counter-Memorials were duly filed within
the time-limits so fixed, and exchanged between the Parties pursuant to the
Special Agreement.

8. By a letter from the Prime Minister of the Republic of Malta dated
28 January 1981 and received in the Registry of the Court on 30 January 1981,
the Government of Malta, invoking Article 62 of the Statute, submitted to the
Court a request for permission to intervene in the case. By a Judgment dated 14
April 1981, the Court found that that request of Malta could not be granted.

10
25 CONTINENTAL SHELF (JUDGMENT)

9. By an Order dated 16 April 1981, the President of the Court, having regard
to Article 4 (b) (3) of the Special Agreement, quoted above, fixed a time-limit for
the filing of Replies by the two Parties, and such Replies were filed and
exchanged within the time-limit fixed.

10. On 16 to 18 September, 21 to 25 September, 29 September to 2 October, 5
to 9 October, 13 to 15 October, and 19 to 21 October 1981, the Court held public
sittings at which it was addressed by the following representatives of the Par-
ties :

For Tunisia : HE. Mr. Slim Benghazi,
Professor Sadok Belaid,
Professor Robert Jennings, Q.C.,
Professor René-Jean Dupuy,
Professor Michel Virally,
Professor Georges Abi-Saab,
Professor Yadh Ben Achour,
Professor Pierre-Marie Dupuy,
Professor Robert Laffitte,
Professor Carlo Morelli,
Professor Habib Lazreg.

For the Libyan Arab Jamahiriya : H.E. Mr. Kamel H. El Maghur,
Professor D. W. Bowett, Q.C.,
Professor Herbert W. Briggs,
Professor Claude-Albert Colliard,
Mr. Keith Highet,
Professor Antonio Malintoppi,
Sir Francis A. Vallat, K.C.M.G., Q.C.
Professor Omar Hammuda,
Dr. Claudio Vita-Finzi.

11. Dr. Frank A. Fabricius was called as an expert by the Libyan Agent,
pursuant to Articles 57 and 63 to 65 of the Rules of Court. He was examined
in chief by Professor D. W. Bowett and was cross-examined by Professor
M. Virally.

12. On 14 October 1981 the Court held a sitting in camera at which the Agent
of Tunisia showed a film on “The Tunisian Shelf and the Gulf of Gabes : the
Low-tide Elevations”. The Agent of the Libyan Arab Jamahiriya had previously
been afforded the opportunity of studying the film, and had indicated that he did
not find it necessary to object to the showing of the film.

13. In the course of the hearings questions were put to both Parties by
Members of the Court. Prior to the close of the hearings, oral or written replies to
those questions were given by the Agents of the Parties.

14. The Governments of the United States of America, the Netherlands,
Canada, Argentina, Malta and Venezuela, in reliance on Article 53, paragraph 1,
of the Rules of Court, asked to be furnished with copies of the pleadings in the
case. By letters of 24 November 1980, after the views of the Parties had been
sought, and objection had been raised by one of them, the Registrar informed
those Governments that the President of the Court had decided that the plead-
ings in the case and documents annexed would not, for the present, be made
available to States not parties to the case. On 14 September 1981 the Court

11
26 CONTINENTAL SHELF (JUDGMENT)

decided, after ascertaining the views of the Parties pursuant to Article 53, para-
graph 2, of the Statute, that the pleadings should be made accessible to the public
with effect from the opening of the oral proceedings, and they were thus at the
same time made available to the States mentioned above.

15. In the course of the written proceedings, the following Submissions were
presented by the Parties :

On behalf of the Republic of Tunisia :
in the Memorial :

“On the basis of the factual and legal considerations set out in the Me-
morial submitted by the Republic of Tunisia, may it please the Court to
adjudge and declare :

I. In reply to the first question put in Article 1 of the Special Agreement of
10 June 1977:

1. The delimitation contemplated in that Article (hereinafter referred to
as ‘the delimitation’) is to be effected in such a way, taking into account the
physical and natural characteristics of the area, as to leave to each party all
those parts of the continental shelf that constitute a natural prolongation of
its land territory into and under the sea, without encroachment on the
natural prolongation of the land territory of the other ;

2. The delimitation must not, at any point, encroach upon the area within
which Tunisia possesses well-established historic rights, which is defined
laterally on the side toward Libya by line ZV-45°, and in the direction of the
open sea by the 50-metre isobath ;

3. The rule defined in paragraph 1 above is to be applied taking into
account that as a result of the geomorphological peculiarities of the region it
has been possible to establish that the natural prolongation of Tunisia
certainly extends eastwards as far as the areas between the 250-metre and
300-metre isobaths, and south-eastwards as far as the zone constituted by
the Zira and Zuwarah Ridges ;

4. In the areas situated to the east and southeast of the region defined
above, the delimitation is to take account of ali the relevant circumstances
which characterize the area, and in particular :

(a) the fact that the eastern coastal front of Tunisia is marked by the
presence of a body of islands, islets and low-tide elevations which form a
constituent part of the Tunisian littoral ;

(b) the fact that the general configuration of the coasts of the two States is
reproduced with remarkable fidelity by the bathymetric curves in the
delimitation area and that this fact is simply a manifestation of the
physical and geological structure of the region ; that in consequence the
natural prolongation of Tunisia is oriented west-east, and that of Libya
southwest-northeast ;

(c) the potential cut-off effect for Tunisia which could result from the

12
27

CONTINENTAL SHELF (JUDGMENT)

particular angulation of the Tuniso-Libyan littoral in combination with
the position on the coast of the frontier point between the two
States ;

(d) the irregularities characterizing the Tunisian coasts, resulting from a
succession of concavities and convexities, as compared with the general
regularity of the Libyan coasts in the delimitation area ;

(e) the situation of Tunisia opposite States whose coasts are relatively close
to its own, and the effects of any actual or prospective delimitation
carried out with those States.

II. Inreply to the second question put in Article 1 of the Special Agreement
of 10 June 1977:

1. The delimitation should lead to the drawing of a line which would not
appreciably depart from the lines which result from taking into account the
geomorphological factors peculiar to the region, in particular the existence
of acrestline constituted by the Zira and Zuwarah Ridges and of the general
orientation of the natural prolongations of the territories of the two coun-
tries toward the abyssal plain of the Ionian Sea ;

2. The delimitation line could either :

(a) be constituted by a line drawn at the Tuniso-Libyan frontier parallel to
the bisector of the angle formed by the Tuniso-Libyan littoral in the
Gulf of Gabes (cf. para. 9.25 of this Memorial) ; or

(b) be determined according to the angle of aperture of the coastline at the
Tuniso-Libyan frontier, in proportion to the length of the relevant
coasts of the two States (cf. paras. 9.30-9.34 of this Memorial)” ;

in the Counter-Memorial :

13

“On the basis of the factual and legal considerations set out in the
Counter-Memorial submitted by the Republic of Tunisia, may it please the
Court to adjudge and declare :

I. In reply to the first question put in Article 1 of the Special Agreement of
10 June 1977:

1. The delimitation contemplated in that Article (hereinafter referred to
as ‘the delimitation’) is to be effected in such a way, taking into account the
physical and natural characteristics of the area, as to leave to each Party all
those parts of the continental shelf that constitute a natural prolongation of
its land territory into and under the sea, without encroachment on the
natural prolongation of the land territory of the other ;

2. The delimitation must not, at any point, encroach upon the area within
which Tunisia possesses well-established historic rights, which is defined
laterally on the side toward Libya by line ZV-45°, and in the direction of the
open sea by the 50-metre isobath ;

3. The delimitation must also. be effected in conformity with equitable
principles and taking account of all the relevant circumstances which char-
acterize the case, it being understood that a balance must be established
between the various circumstances, in order to arrive at an equitable result,
without refashioning nature ;
28

CONTINENTAL SHELF (JUDGMENT)

4. The rule defined in paragraphs 1 and 3 above is to be applied taking
into account that as a result of the geomorphological peculiarities of the
region it has been possible to establish that the natural prolongation of
Tunisia certainly extends eastwards as far as the areas between the 250-
metre and 300-metre isobaths, and south-eastwards as far as the zone
constituted by the Zira and Zuwarah Ridges ;

5. In the area situated to the east and south-east of the region defined
above, the delimitation is to take account of all the other relevant circum-
stances which characterize the area, and in particular :

(a) the fact that the eastern coastal front of Tunisia is marked by the
presence of a body of islands, islets and low-tide elevations which form a
constituent part of the Tunisian littoral ;

(b) the fact that the general configuration of the coasts of the two States is
reproduced with remarkable fidelity by the bathymetric curves in the
delimitation area and that this fact is simply a manifestation of the
physical and geological structure of the region ; that in consequence the
natural prolongation of Tunisia is oriented west-east, and that of Libya
southwest-northeast ;

(c) the potential cut-off effect for Tunisia which could result from the
particular angulation of the Tuniso-Libyan littoral in combination with
the position on the coast of the frontier point between the two
States ;

(d) the irregularities characterizing the Tunisian coasts, resulting from a
succession of concavities and convexities, as compared with the general
regularity of the Libyan coasts in the delimitation area ;

(e) the situation of Tunisia opposite States whose coasts are relatively close
to its own, and the effects of any actual or prospective delimitation
carried out with those States.

IL. Inreply to the second question put in Article I of the Special Agreement
of 10 June 1977:

1. The delimitation should lead to the drawing of a line which would not
appreciably depart from the lines which result from taking into account the
geomorphological factors peculiar to the region, in particular the existence
of a crestline constituted by the Zira and Zuwarah Ridges and of the general
orientation of the natural prolongation of the territories of the two countries
toward the abyssal plain of the Ionian Sea ;

2. The delimitation line could either :

(a) be constituted by a line drawn at the Tuniso-Libyan frontier parallel to
the bisector of the angle formed by the Tuniso-Libyan littoral in the
Gulf of Gabes (see para. 9.25 of the Tunisian Memorial) ; or

(b) be determined according to the angle of aperture of the coastline at the
Tuniso-Libyan frontier, in proportion to the length of the relevant coast
of the two States (see paras. 9.30-9.34 of the Tunisian Memorial)” ;

in the Reply :

14

“The Tunisian Government maintains in full the submissions of its
Counter-Memorial and respectfully requests the Court to reject the sub-
29

CONTINENTAL SHELF (JUDGMENT)

missions of Libya in so far as they are contrary to the Tunisian submis-
sions.”

On behalf of the Socialist People’s Libyan Arab Jamahiriya :

in the Memorial :

15

“In view of the facts set forth in Part I of this Memorial, the statement of
the law contained in Part II, and the arguments applying the law to the facts
as stated in Part III of this Memorial ;

Considering that the Special Agreement between the Parties requests the
Court to render its Judgment as to what principles and rules of international
law may be applied for the delimitation of the area of the continental shelf
appertaining to the Socialist People’s Libyan Arab Jamahiriya and to the
area of the continental shelf appertaining to the Republic of Tunisia, and
requests the Court to take its decision according to equitable principles, and
the relevant circumstances which characterize the area, as well as the new
accepted trends in the Third Conference on the Law of the Sea ;

May it please the Court, on behalf of the Socialist People’s Libyan Arab
Jamahiriya, to adjudge and declare :

1. The concept of the continental shelf as the natural prolongation of the
land territory into and under the sea is fundamental to the juridical concept
of the continental shelf and a State is entitled ipso facto and ab initio to the
continental shelf which is the natural prolongation of its land territory into
and under the sea.

2. Any delimitation should leave as much as possible to each Party all
those parts of the continental shelf that constitute such a natural prolon-
gation.

3. A delimitation which gives effect to the principle of natural prolon-
gation is one which respects the inherent ipso jure rights of each State, and
the assertion of such rights is therefore in accordance with equitable prin-
ciples.

4. The direction of natural prolongation is determined by the general
geological and geographical relationship of the continental shelf to the
continental landmass, and not by the incidental or accidental direction of
any particular part of the coast.

5. Inthe present case the continental shelf off the coast of North Africa is
a prolongation to the north of the continental landmass, and therefore the
appropriate method of delimitation of the areas of continental shelf apper-
taining to each Party in this specific situation is to reflect the direction of this
prolongation northward of the terminal point of the land boundary.

6. Application of the equidistance method is not obligatory on the
Parties either by treaty or as a rule of customary international law.

7. Whether the application of a particular method of delimitation is in
accordance with equitable principles is to be tested by its results.

8. The equidistance method is in itself neither a ‘rule’ nor a ‘principle’ and
30

CONTINENTAL SHELF (JUDGMENT)

is not necessarily ‘equitable’ since its application under particular circum-
stances may lead to inequitable results.

9. A principle or method of delimitation which disregards the ipso jure
title of a coastal State to the continental shelf constituting the natural
prolongation of its land territory is, ipso facto, illegal and necessarily in-
equitable.

10. In the present case, given the particular geographical configuration,
the equidistance method would result in a delimitation of the continental
shelf which would be inequitable, inappropriate, and not in conformity with
international law.

11. The baselines promulgated by Tunisia in 1973 are not opposable to
Libya for the purposes of the delimitation and the results of giving effect to
them would in any event be inappropriate and inequitable.

12. For the purpose of achieving an equitable delimitation, the whole of
the sea-bed and subsoil beyond the low-water mark along the coast of each
Party is to be taken into account” ;

in the Counter-Memorial :

16

“In view of the facts set forth in Part I of the Libyan Memorial, the
statement of the law contained in Part II, and the arguments applying the
law to the facts as stated in Part III of the Libyan Memorial ; and

In view of the observations concerning the facts as stated in the Tunisian
Memorial and statement of law as therein contained, and the additional
facts and the statement of law contained in this Counter-Memorial ;

Considering that the Special Agreement between the Parties requests
the Court to render its Judgment as to what principles and rules of inter-
national law may be applied for the delimitation of the area of the conti-
nental shelf appertaining to the Socialist People’s Libyan Arab Jamahiriya
and to the area of the continental shelf appertaining to the Republic of
Tunisia, and requests the Court to take its decision according to equitable
principles, and the relevant circumstances which characterize the area, as
well as the new accepted trends in the Third Conference on the Law of
the Sea;

May it please the Court, rejecting all contrary claims and Submissions set
forth in the Tunisian Memorial,

To adjudge and declare as follows :

1. The concept of the continental shelf as the natural prolongation of the
land territory into and under the sea is fundamental to the juridical concept
of the continental shelf, and a State is entitled ipso facto and ab initio to the
continental shelf which is the natural prolongation of its land territory into
and under the sea.

2. The natural prolongation of the land territory of a State into and under
the sea which establishes its ipso jure title to the appurtenant continental
shelf is determined by the whole physical structure of the landmass as
indicated primarily by geology.

3. Submarine ridges on the sea-bed, even if and where ascertained, which
31

17

CONTINENTAL SHELF (JUDGMENT)

do not disrupt the essential unity of the continental shelf provide-no scien-
tific basis for a legal principle of delimitation.

4. The ‘fishing rights’ claimed by Tunisia as ‘historic rights’, even if and
where ascertained, are in any event irrelevant to shelf delimitation in the
present case.

5. The direction of natural prolongation is determined by the general
geological and geographical relationship of the continental shelf to the
continental landmass, and not by the incidental or accidental direction of
any particular part of the coast.

6. In the present case the continental shelf off the coast of North Africa
is a prolongation to the north of the continental landmass, and therefore
the appropriate method of delimitation of the areas of continental shelf
appertaining to each Party in this specific situation is to reflect the direc-
tion of this prolongation northward of the terminal point of the land
boundary.

7. The practical method for the application of the principles and rules of
international law in this specific situation is therefore to continue the
reflection of the direction of the natural northward prolongation from the
outer limit of the territorial sea, at least as far as the parallel where there
occurs a significant change in the general direction of the Tunisian coast
which might reasonably be required to be taken into account in order to
achieve a delimitation respecting the relevant circumstances in accordance
with equitable principles, without affecting the rights of States not Parties to
these proceedings.

8. Any delimitation should leave as much as possible to each Party all
those parts of the continental shelf that constitute its natural prolonga-
tion.

9. A delimitation which gives effect to the principle of natural prolon-
gation is one which respects the inherent ipso jure rights of each State, and
the assertion of such rights is therefore in accordance with equitable prin-
ciples. A principle or method of delimitation which disregards the ipso jure
title of a coastal State to the continental shelf constituting the natural
prolongation of its land territory is, ipso facto, illegal and necessarily in-
equitable.

10. Whether the application of a particular method of delimitation is in
accordance with equitable principles is to be tested by its results.

11. For the purpose of achieving an equitable delimitation, the whole of
the sea-bed and subsoil beyond the low-water mark along the coast of each
Party is to be taken into account.

12. While the concept of proportionality is not applicable to the geo-
logical and juridical appurtenance of continental shelf which confers ipso

jure entitlement on a State, it may properly be used as a criterion to evaluate
the effect of geographical features on a delimitation in marginal areas.

13. Application of the equidistance method is not obligatory on the
Parties either by treaty or as a rule of customary international law. The
equidistance method is in itself neither a ‘rule’ nor a ‘principle’ and is not
32

in

CONTINENTAL SHELF (JUDGMENT)

necessarily ‘equitable’ since its application in particular circumstances may
lead to inequitable results.

14. In the present case, given the particular geographical configuration,
the equidistance method would result in a delimitation of the continental
shelf which would be inequitable, inappropriate, and not in conformity with
international law.

15. The baselines promulgated by Tunisia in 1973 are not opposable to
Libya for the purposes of the delimitation and the results of giving effect to
them would in any event be inappropriate and inequitable” ;

the Reply :

“Libya confirms and maintains the Submissions made in its Memorial
and Counter-Memorial, as follows” (whereafter the Submissions as set out
in the Counter-Memorial were reproduced).

16. In the course of the oral proceedings, the following Submissions were

presented by the Parties :

at

18

On behalf of the Republic of Tunisia :
the hearing of 25 September 1981 :
“May it please the Court to adjudge and declare :

I. In reply to the first question put in Article 1 of the Special Agreement of
10 June 1977:

1. The delimitation contemplated in that Article (hereinafter referred to
as ‘the delimitation’) is to be effected in such a way, taking into account the
physical and natural characteristics of the area, as to leave to each party all
those parts of the continental shelf that constitute a natural prolongation of
its land territory into and under the sea, without encroachment on the
natural prolongation of the land territory of the other ;

2. The delimitation must not, at any point, encroach upon the area within
which Tunisia possesses well-established historic rights, which is defined
laterally on the side toward Libya by line ZV-45°, and in the direction of the
open sea by the 50-metre isobath ;

3. The delimitation must also be effected in conformity with equitable
principles and taking account of all the relevant circumstances which
characterize the case, it being understood that a balance must be established
between the various circumstances, in order to arrive at an equitable
result, without refashioning nature ;

4. The rules defined in paragraphs 1 and 3 above are to be applied taking
into account that as a result of the geomorphological peculiarities of the
region it has been possible to establish that the natural prolongation of
Tunisia certainly extends eastwards as far as the areas between the 250-
metre and 300-metre isobaths, and south-eastwards as far as the zone
constituted by the Zira and Zuwarah Ridges ;

5. In the areas situated to the east and south-east of the region defined
above, the delimitation is to take account of all the other relevant circum-
stances which characterize the area, and in particular :
33 CONTINENTAL SHELF (JUDGMENT)

(a) the fact that the eastern coastal front of Tunisia is marked by the
presence of a body of islands, islets and low-tide elevations which forma
constituent part of the Tunisian littoral ;

(b) the fact that the general configuration of the coasts of the two States is
reproduced with remarkable fidelity by the bathymetric curves in the
delimitation area and that this fact is simply a manifestation of the
physical and geological structure of the region ; that in consequence the
natural prolongation of Tunisia is oriented west-east, and that of Libya
southwest-northeast ;

(c) the potential cut-off effect for Tunisia which could result from the
particular angulation of the Tuniso-Libyan littoral in combination with
the position on the coast of the frontier point between the two
States ;

(d) the irregularities characterizing the Tunisian coast, resulting from a
succession of concavities and convexities, as compared with the general
regularity of the Libyan coasts in the delimitation area ;

(e) the situation of Tunisia opposite States whose coasts are relatively close
to its own, and the effects of any actual or prospective delimitation
carried out with those States.

i. Inreply to the second question put in Article 1 of the Special Agreement
of 10 June 1977 :

1. The delimitation should lead to the drawing of a line which would not
appreciably depart from the lines which result from taking into account the
geomorphological factors peculiar to the region, in particular the existence
of a crestline determined by the Zira and Zuwarah Ridges, and particularly
by the Zira Ridge, and by the general orientation of the natural prolonga-
tions of the territories of the two countries toward the abyssal plain of the
Ionian Sea.

2. The delimitation line could either :

(a) be constituted by a line drawn at the Tuniso-Libyan frontier parallel to
the bisector of the angle formed by the Tuniso-Libyan littoral in the
Gulf of Gabes (see para. 9.25 of the Tunisian Memorial) ; or

(b) be determined according to the angle of aperture of the coastline at the
Tuniso-Libyan frontier, in proportion to the length of the relevant
coasts of the two States (see paras. 9.30-9.34 of the Tunisian Me-
morial)” ;

at the hearing of 15 October 1981, the Agent of Tunisia stated that the Gov-
ernment of Tunisia maintained the Submissions made on 25 September
1981.

On behalf of the Socialist People’s Libyan Arab Jamahiriya :

at the hearing of 9 October 1981, the Agent of the Libyan Arab Jamahiriya stated
that the Government of the Libyan Arab Jamahiriya confirmed and maintained
its Submissions as set forth in the Libyan Counter-Memorial and the Libyan
Reply ;

at the hearing of 21 October 1981 the Agent of the Libyan Arab Jamahiriya
19
34 CONTINENTAL SHELF (JUDGMENT)

stated that the Government of the Libyan Arab Jamahiriya confirmed and
maintained unchanged its Submissions as set forth in the Libyan Counter-
Memorial.

*
* *

17. It is appropriate to begin with a general description of the geogra-
phical context of the dispute before the Court, that is to say the general area
in which the continental shelf delimitation, which is the subject of the
proceedings, has to be effected. However, one of the issues between the
Parties has been whether it is necessary, before examining a proposed
delimitation, to define the area to be delimited, and if so, what is the effect
of such definition. The Parties have also disagreed quite markedly over
questions of geographical description, particularly with respect to coastal
features ; not so much because there is doubt as to the physical facts
(except in some sea-bed areas) but rather because the relative importance
of a geographical feature, and judgment whether it constitutes a norm or an
exception, may vary — or appear to vary — according to the cartographic
scale employed, and according to whether the observer contemplates such
feature in a much wider context or concentrates upon it in its immediate
surroundings.

18. It should be emphasized that the only purpose of the description
which follows is to outline the background, and not to define legally the
area of delimitation nor to say how the Court views the various geogra-
phical features for the purposes of their impact on the legal situation. To
the extent that the definition of any feature may command a conclusion of
law material to the Court’s decision, the definition will be provided at the
appropriate point in this Judgment. Similarly, the only purpose of Map
No. 1 annexed to the present Judgment is to give a general picture of the
geographical context of the dispute, and no particular significance attaches
to the choice of scale or the presence or absence of any particular geo-
graphical feature.

19. The Republic of Tunisia (hereinafter called “Tunisia”) and the
Socialist People’s Libyan Arab Jamahiriya (hereinafter called “Libya”) are
both situate on the northern coastline of the African Continent, fronting
on the Mediterranean Sea. The more westerly of the two States is Tunisia,
lying approximately between 30° N and 38° N and between 7° E and
12° E. To the east and south-east of it lies Libya, approximately between
19° N and 34° N and between 9° Eand 25° E. The eastern coast of Tunisia
more or less coincides with the western end of a roughly rectangular
indentation, longer from west to east than its depth from north to south, in
the northern coastline of Africa, the eastern end of which is constituted by
the Gulf of Sirt on the Libyan coast. Thus not far west of the point (Ras
Ajdir) at which the land frontier between Libya and Tunisia commences on
the sea coast, there is a change in the direction of the coastline. If one
follows the coast of Libya towards Tunisia, for some distance before and
after the frontier point, the general line of the coast is somewhat north of

20
35 CONTINENTAL SHELF (JUDGMENT)

west ; beyond the frontier point, after passing the island of Jerba, one
enters the concavity of the Gulf of Gabes, which leads round to a length of
coastline running roughly north-east to Ras Kaboudia. Then follows the
Gulf of Hammamet, the protrusion (roughly north-eastwards) of Cape
Bon, and the Gulf of Tunis, before the final section of the Tunisian coast,
which runs again somewhat north of west, though some four degrees of
latitude further to the north than the coast on each side of Ras Ajdir.
20. The area in which a continental shelf delimitation will have to be
effected is that lying, very broadly, to the north of the coast on each side of
Ras Ajdir, bounded on the west by part of the Tunisian coast, but uncon-
fined on the east by any visible feature or agreed delimitation line. Whether
the area to be considered includes the territorial sea (claimed to be a
breadth of 12 miles by each of the Parties) or any part thereof, is a question
in controversy between the Parties, as is the question of the baselines from
which Tunisia claims to measure its territorial sea, and that of certain
historic rights claimed by Tunisia. So far as limits seawards are concerned,
no delimitation agreement has been concluded by either Party with Malta :
Tunisia has concluded an Agreement, dated 20 August 1971, with Italy,
effecting the delimitation of the continental shelf between the two coun-
tries, primarily on a median-line basis, but with special arrangements for
the Italian islands of Lampione, Lampedusa, Linosa and Pantelleria. The
line so defined is indicated on Map No. | annexed to this Judgment.

 

*

21. While the Parties have not concluded any agreement delimiting any
part of the continental shelf, or as to the lateral boundary between their
respective areas of territorial sea, this has not prevented a certain amount
of éxploration and exploitation of the continental shelf. Each Party has
granted licences or concessions in respect of shelf areas regarded by the
Party concerned as necessarily appertaining to itself, and a considerable
amount of drilling has taken place. On the Libyan side, the legislative
authorization for this process was Petroleum Law No. 25, and Petroleum
Regulation No. 1 made in virtue thereof, both of which came into effect on
19 July 1955. However, initial development took place onshore, and it was
only in 1968 that the first offshore concession was granted by Libya.
Between 1968 and 1976, IS wells were drilled in an offshore concession
area, several of which proved productive. In the meantime, Tunisia had
granted its first offshore concession in 1964. A concession granted in 1972
was expressed to be bounded on the south-east by “the maritime boundary
between Tunisia and Libya”, the position thereof being unspecified ; and
in 1974 the relevant concession boundary was specified to be part of

“the equidistance line... determined in conformity with the prin-
ciples of international law pending an agreement between Tunisia
and Libya defining the limit of their respective jurisdictions over
the continental shelf”.

21
CONTINENTAL SHELF (JUDGMENT)

36

 

 

 

 

 

16°

 
            

 

 

 

 

 

 

 

 

 

 

ee ae ue : ee
| =
| | S
| | G
un
| _
| =
i 8
| E
=
| aa
<a
| <I
| m
3
: TT r <<
(0
+
0
#
va | ws
: f |
f

 

#
dusa
T

a
—

 

+Linosa
~

pe

\

/

|

=—T
Lam

_

 

a
Tu

\

 

&pPantelleria
an
Ca
one
™,

 

Lamp:

 

Biban

Al-

   

t

     

/
\
i. Ras Kaboudia

Le
|
d

 

Of
ame

 

Gulf
Hamm
“Ras Yong

               

 

 

 

10°
Ci

 

 

4

 

 

 

        

  

AUS Usa Bose sal sbpealiy Gala munca rue ines unt die sua Bosea mace sern ested (On ts
SA Pa eee eee Poe red Coe

aaa Cs a DEL CE CES A Du OU D rae ag Boe i OL DT ncn lee, cote ta Sp DOO SS LOTS Be RCS PRE EE ET je

ee = a Ee Pe ee Es Ë

on petty ee

 

               

     

          

           
  

      

 

 

 

     

 

 

38°
6

 

Map No. I

22
37 CONTINENTAL SHELF (JUDGMENT)

In the same year Libya granted a concession the western boundary of
which was (consistently with a previous concession) a line drawn from Ras
Ajdir at some 26° to the meridian, that is to say, further west than the
equidistance line, so that the result was an overlapping of claims in an area
some 50 miles fromi the coasts. Following protests in 1976 by each Gov-
ernment at the activities of the other, diplomatic discussions led to the
signing of the Special Agreement of 10 June 1977 by which the matter was
to be brought before the Court. Even after the proceedings before the
Court had begun, further activities by each Party led to protests by the
other.

* *

22. Each of the Parties filed its own French or English translation, set
out in paragraphs 2 and 4 above, of the original Arabic text of the Special
Agreement on the basis of which the present dispute has been brought
before the Court for settlement. For convenience, the text that will here-
after be referred to in the present Judgment will be, except where otherwise
indicated, the English translation made by Libya, which was in turn
translated by the Registry into French. That English translation is also
generally consistent with the translation made by the Secretariat of the
United Nations following registration of the Special Agreement pursuant
to Article 102 of the Charter.

23. Under Article 1 of the Special Agreement, the Court is required first
to state “the principles and rules of international law [which] may be
applied for the delimitation of the area of the continental shelf” apper-
taining to each of the two countries respectively. The Court is specifically
called upon, in rendering its decision, to take account of the following three
factors, expressly mentioned in the Special Agreement : (a) equitable
principles ; (b) the relevant circumstances which characterize the area :
and (c) the new accepted trends in the Third United Nations Conference
on the Law of the Sea. While the Court is, of course, bound to have regard
to all the legal sources specified in Article 38, paragraph 1, of the Statute of
the Court in determining the relevant principles and rules applicable to the
delimitation, it is also bound, in accordance with paragraph 1 (a), of that
Article, to apply the provisions of the Special Agreement. Two of the three
factors referred to are, however, in complete harmony with the jurispru-
dence of the Court, as appears from its Judgment in the North Sea Con-
tinental Shelf cases, in which it held that international law required de-
limitation to be effected “in accordance with equitable principles, and
taking account of all the relevant circumstances” (I.C.J. Reports 1969,
p. 53, para. 101 (C) (1)). With regard to the third, the “new accepted
trends”, the Court would recall what it had to say on the subject of the work
of the Third United Nations Conference on the Law of the Sea in the
Fisheries Jurisdiction cases (I.C.J. Reports 1974, p. 23, para. 53, and p. 192,
para. 45). It must however take note that the law-making process in this
respect has now progressed much further.

23
38 CONTINENTAL SHELF (JUDGMENT)

24. The Court is thus authorized by the Special Agreement to take into
account “new accepted trends” which can be considered, as the term
“trends” suggests, as having reached an advanced stage of the process of
elaboration. The Third United Nations Conference on the Law of the Sea
has however not yet come to an end. The draft convention of 28 August
1981 is not yet the final text to be submitted for signature. It would no
doubt have been possible for the Parties to have identified in the Special
Agreement certain specific developments in the law of the sea of this kind,
and to have declared that in their bilateral relations in the particular case
such rules should be binding as /ex specialis. The Parties have however not
been so specific, and in the light of their replies to a question put by a
Member of the Court on the point, it does not appear that it was their
intention to go so far as to impose additional or supplementary rules on
themselves in this way in the context of this case. According to Tunisia, the
“trends”, so far as they do not constitute general international law, are to
be taken into account as “factors in the interpretation of the existing
rules”. In any event, however, any consideration and conclusion of the
Court in connection with the application of the “trends” is confined
exclusively to the legal relations of the Parties in the present case. Fur-
thermore, the Court would have had proprio motu to take account of the
progress made by the Conference even if the Parties had not alluded to it in
their Special Agreement ; for it could not ignore any provision of the draft
convention if it came to the conclusion that the content of such provision is
binding upon all members of the international community because it
embodies or crystallizes a pre-existing or emergent rule of customary
law.

25. A further provision in the Special Agreement requires the Court to
“clarify the practical method for the application of these principles and
rules”, that is to say, those it finds applicable to the delimitation, “in this
specific situation, so as to enable the experts of the two countries to delimit
these areas without difficulties”. In the instant case, the Parties have thus
not reserved the right to choose the method to be adopted ; instead, they
have asked the Court to determine the method for them. In the course of
the oral argument, both Parties agreed that in this respect the present case
would seem to lie between the North Sea Continental Shelf cases of 1969, in
which the Court was asked only to indicate what principles and rules of
international law were applicable to the delimitation, and the Franco-
British Arbitration on the Delimitation of the Continental Shelf of 1977, in
which the court of arbitration was requested to decide what was the course
of the boundary between the portions of the continental shelf appertaining
to each of the Parties in the relevant area.

26. In this respect, a preliminary question which falls for decision by the
Court arises out of a disagreement between the Parties as to the interpre-
tation of Article 1 of the Special Agreement, and to the scope of the task

24
39 CONTINENTAL SHELF (JUDGMENT)

entrusted to the Court by that text. From one aspect, the dispute is whether
Article 1 submits to the Court two distinct questions, namely, first, what
are the applicable rules and principles of international law, and secondly,
what is the practical method for their application ; or whether these are
simply two facets of a single question. From another aspect, and expressed
in more practical form, the dispute relates to the degree of precision of the
judgment of the Court, and the corresponding extent or absence of free-
dom of the Parties and their experts in defining the line of delimita-
tion.

27. According to Tunisia, the Court is required to specify precisely the
practical way in which the principles and rules should be applied. If a
choice of method is likely to give occasion for disagreement, the Court
itself is to decide the option from both the legal and practical points of
view, so as to avoid any differences of opinion which might arise between
the experts of the two Parties ; only a technical task of application would
remain, “leaving no room for any difficulty to arise between the two
countries’ experts in point of meaning or of method”. The Court is required
to take into account all the elements of fact and law regarding the practical
methods and instruments to be used, up to the ultimate point before the
technical work, the calculation of the co-ordinates of the points through
which the line is to pass and the actual plotting of the line upon the
chart.

28. The Libyan view, however, is that the Court is not authorized to
carry the matter “right up to the ultimate point before the purely technical
work”. In general, Libya clearly argues in favour of a more restrictive
interpretation of the Special Agreement. Its contention is that in clarifying
the “practical method” for the application of the principles and rules of
international law, the Court is to indicate the additional considerations
and factors which have to be taken into account and balanced, but has not
been invited to set out the specific method of delimitation itself. This is the
basis of the disagreement about the translation of the Arabic text of the
Special Agreement, inasmuch as Libya contends that the inclusion by
Tunisia of the words “avec précision” in the French translation is unjus-
tified. This controversy concerns the translation of the Arabic word ren-
dered by Libya as “clarify” and by Tunisia as “clarifier avec précision”, in
the phrase quoted in paragraph 25 above. Another aspect of the contro-
versy is about the meaning of the phrase “practical method” or “practical
way”, which Tunisia interprets as synonymous with “method of delimi-
tation” and Libya as less specific or precise.

29. The Court does not consider that there is any substantial distinction
between a “method of delimitation” and a “practical method for the
application of... principles and rules in this specific situation, so as to
enable the experts of the two countries to delimit the area”. In any event a
careful analysis of the pleadings and arguments of both Parties on the
point leads the Court to conclude that there is here no fundamental
difference of opinion between them. There is only, in the final analysis, a
difference of emphasis as to the respective roles of the Court and of the

25
40 CONTINENTAL SHELF (JUDGMENT)

experts of the two countries. The Court, therefore, considers the whole
controversy as of minor importance, since it has in any case to be precise as
to what it decides, and cannot agree with the repeated reference of Libya to
“guidance” as defining the requirement of what the Court should specify.
The Court is of course not asked to render an advisory opinion in this case,
in the sense of Article 65 of the Statute and Article 102 of the Rules of
Court. What the Court is asked to do is to render a judgment in a con-
tentious case in accordance with Articles 59 and 60 of the Statute and
Article 94, paragraph 2, of the Rules of Court, a judgment which will have
therefore the effect and the force attributed to it under Article 94 of the
Charter of the United Nations and the said provisions of the Statute and
the Rules of Court.

30. Articles 2 and 3 of the Special Agreement make it clear that the
Parties recognize the obligation to comply with the Judgment of the Court.
Under Article 2 of the Special Agreement, for the purpose of implementing
the Judgment of the Court, both Parties are required to meet following its
delivery, in order to apply the principles and rules which the Court will
have defined regarding the delimitation of the area of the continental shelf,
with a view to the conclusion of a treaty in this respect. They are to meet as
quickly as possible after the Judgment is given. This is implied by Article 3
which contemplates that the Agreement between the Parties should nor-
mally be reached within three months following the Judgment. The Court’s
view is that, at that stage, there will be no need for negotiation between
experts of the Parties regarding the factors to be taken into account in their
calculations, since the Court will have determined that matter. The only
task remaining will be the technical one making possible the drafting of the
treaty incorporating the result of the work by the experts. There is no need
for the Court to make any further general finding as to the interpretation of
the Special Agreement in this respect ; the degree of precision which is, in
its view, called for, will be apparent when it comes to indicate the practical
method for application of the relevant principles and rules, later in this
Judgment.

31. Article 3 of the Special Agreement, just referred to, provides for the
possibility that, in default of agreement, the Parties “shall together go back
to the Court and request any explanations or clarifications which would
facilitate the task of the two delegations” in effecting the delimitation. This
provision has also provoked disagreement between the Parties, since Libya
has expressed the view that “the power under that Article is not confined to
a mere interpretation of the Judgment”, as contemplated by Article 60 of
the Statute and Article 98 of the Rules of Court. Tunisia has objected to
this reading of the Special Agreement, contending that it would have the
effect of depriving the Judgment of its “final” character, in violation of the
Statute of the Court. The point might have been regarded as an academic
one at the present stage of the proceedings, were it not that the Parties’

26
41 CONTINENTAL SHELF (JUDGMENT)

interpretations of Article 3 of the Special Agreement are relied upon to
support their respective interpretations of Articles 1 and 2. The Court has
however not found it necessary for the purpose of interpreting these
Articles to arrive at a determination of the correct interpretation of Arti-
cle 3. Such a determination would in fact be premature ; if the Parties
should decide to come back to the Court, any request based upon Article 3
of the Special Agreement will be dealt with by the Court at that time.

* *

32. The character of the sea-bed of the area within which a delimitation
has to be effected has been the subject of very abundant examination by
the Parties, and of detailed scientific studies by their experts during the
written and oral proceedings. At the outset it will be sufficient to note that
this sea-bed area is part of a broader submarine region, i.e., the submerged
portion of a geomorphological entity referred to by the Parties as the
Pelagian Block (or Pelagian Basin), underlying the sea area known as the
Pelagian Sea. It is agreed by the Parties that this entity also includes land
areas within their territories, notably eastern Tunisia south of the Gulf of
Hammamet, and the plain of the Jeffara in south-eastern Tunisia and
northern Libya. Without entering into the question of the correct geolo-
gical classification of any feature, the Court notes that this broader sub-
marine region is inclined at a gentle slope from west to east ; it extends on
the north at least as far as a series of large depressions (the Troughs of
Pantelleria, Malta and Linosa), and on the east as far as a change in slope of
the sea-bed discussed in argument under the names of the “Malta-Misra-
tah Escarpment” or the “Ionian Flexure” (approximately 15° east). A
feature to which Tunisia has attached importance is a submarine valley or
depression referred to as the “Tripolitanian Furrow”, running roughly
parallel to the Libyan coast between longitude 13° and 15° east approxi-
mately, and which Tunisia regards as a continuation under the sea of the
Gulf of Gabes. Features the existence or importance of which are parti-
cularly controversial between the Parties include : two submarine ridges,
running in an approximately west-east direction, approximately on the
parallels of 33° 20’ and 33° 30’ north, called by Tunisia the Zira and
Zuwarah Ridges ; certain submarine cliffs (falaises) or sharply marked
declivities, at depths of some 150 to 200 metres, marking the edge of an
area called the “Tunisian Plateau” east of the Kerkennah Islands and the
“Melita-Medina Plateau” covering the banks of Melita and Medina,
between 34° and 35° north and approximately 14° 30’ and 15° 30’ east. A
feature lying outside the Pelagian Block area, which Tunisia at least
regards as of possible relevance to the delimitation, is an area of markedly
greater depth (some 4,000 metres) east-south-east of Malta, called by
Tunisia the “Ionian Abyssal Plain”.

27
42 CONTINENTAL SHELF (JUDGMENT)

33. Itis evident that the Pelagian Block is a much wider region than that
which can possibly be available to be delimited between the Parties. The
submerged part of the Block situated under the Pelagian Sea comprises not
only areas which are involved in the decision of the present case, but also
regions which are of no concern with regard to the claims in dispute.
Furthermore, the presence of the territories of other States, including the
Pelagian Islands, and Pantelleria, belonging to the Pelagian Block and
abutting on the Pelagian Sea must not be lost sight of. The northern and
north-eastern parts of the Pelagian Block, where conflicting claims of the
Parties exist, are situated in a region where claims of other States regarding
the same areas have been made or may be made in the future. The Court
has no jurisdiction to deal with such problems in the present case and must
not prejudge their solution in the future.

34. The need for delimitation of areas of continental shelf between the
Parties can only arise within the submarine region in which claims by them
to the exercise of sovereign rights are legally possible according to inter-
national law. Those claims relate, as far as the areas near the coasts are
concerned, to regions which undoubtedly appertain to the one or the other
Party. However, their conflicting claims also overlap in large parts, though
not the whole, of the sea-bed of the Pelagian Sea. It is with reference to this
latter area therefore that the Court will have to indicate the legal principles
and rules and the practical method of delimitation to be employed in the
present case.

35. Libya has suggested taking into account a region which it calls the
“area of concern” bounded, on its eastern side, by a line joining the Italian
island of Lampedusa to the point of the same longitude (12° 36’) on the
outer boundary of the Libyan territorial sea. It has not indicated any
northern limit of this area, but on the diagrams in its pleadings the lines
indicating the direction which, according to Libya, the delimitation should
take run almost as far north as the island of Lampedusa. Tunisia, for its
part, rejects the Libyan suggestion of an area of concern as devoid of legal
basis or real utility, and because such region cannot be defined in the north
and north-eastern part of the Pelagian Sea by reference to the rights of
third States which are as yet undetermined. Tunisia agrees, however, that
the region in which the delimitation must be drawn is confined to the
Pelagian Sea, which is bordered by the part of the coasts of Tunisia and
Libya which may be described as adjacent, on each side of the frontier at
Ras Ajdir. To the north, Tunisia regards as not relevant areas bordering on
the Italian-Tunisian delimitation line ; to the east, the Court notes that the
“sheaf of lines” drawn by Tunisia (to be examined in more detail below), as
representing appropriate lines of delimitation, extend on the diagrams in
the Tunisian pleadings approximately as far as the meridian of 15° east.
The Court considers that, for present purposes, these positions of the
Parties will suffice to define the general area relevant for the delimita-
tion.

28
43 CONTINENTAL SHELF (JUDGMENT)

36. Despite its comparatively recent appearance among the concepts of
international law, the concept of the continental shelf, which may be said
to date from the Truman Proclamation of 28 September 1945, has become
one of the most well known and exhaustively studied, in view of the
considerable economic importance of the exploitation activities effected
under its aegis. There is therefore no need for the Court to dwell on its
nature and development, particularly since, as the Parties themselves have
noted, there has proved to be a considerable measure of agreement
between them as to the principles and rules of international law which in
general fall to be applied to a delimitation of areas of continental shelf
appertaining to two adjacent States which (as is the case of Tunisia and
Libya) are not parties to the 1958 Geneva Convention on the Continental
Shelf. Since however the “principles and rules of international law which
may be applied” for the delimitation of continental shelf areas must be
derived from the concept of the continental shelf itself, as understood in
international law, the Parties themselves found it necessary, in the course
of the presentation of their arguments to the Court with a view to defining
the rules and principles for the application of which each of them con-
tended, to discuss extensively the concept of the continental shelf. In
particular, they both devoted much attention to a consideration which they
regarded as not only pertaining to the essence of the continental shelf but
also a major criterion for its delimitation, namely the “fundamental con-
cept of the continental shelf as being the natural prolongation of the land
domain” (J.C.J. Reports 1969, p. 30, para. 40). The Parties are in agreement
in the degree of importance they attribute to this concept. The essential
issues in dispute between them relate to the manner in which the principles
and rules deriving from it should be applied to the particular circumstances
of the present case, and to the determination of the factors which have to be
taken into account in order to effect the delimitation.

37. For both Parties, the starting point for a discussion of the applicable
principles and rules has been the Court’s Judgment of 20 February 1969
in the North Sea Continental Shelf cases. The Parties both take the view
that, as in those cases, the delimitation in the present case has to be
effected

“by agreement in accordance with equitable principles, and taking
account of all the relevant circumstances, in such a way as to leave as
much as possible to each Party all those parts of the continental shelf
that constitute a natural prolongation of its land territory into and
under the sea, without encroachment on the natural prolongation of
the land territory of the other”,

and that among the factors to be taken into account in the negotiations
contemplated between the Parties was

“the element of a reasonable degree of proportionality . . . between
the extent of the continental shelf areas appertaining to the coastal
State and the length of its coast measured in the general direction of

29
44 CONTINENTAL SHELF (JUDGMENT)

the coastline” U.C.J. Reports 1969, pp. 53-54, para. 101 (C) (1) and
(D) (3)).

38. The present case however illustrates how the application of the
principles and rules enunciated, and the factors indicated, by the Court in
1969 may lead to widely differing results according to the way in which
those principles and rules are interpreted and applied, and the relative
weight given to each of those factors in determining the method of delimi-
tation. Yet here also the Parties are, to a lesser extent, in accord : for both
Parties it is the concept of the natural prolongation of the land into and
under the sea which is commanding. Where they differ in this respect is
first, as to the meaning of the expression “natural prolongation”, that is to
say by reference to what terrestrial unit (continental landmass or State
territory), and by the application of what criteria, it is to be determined
whether a given area is the natural prolongation of the one State or of the
other. Secondly, while there is also broad agreement between the Parties
that a delimitation which leaves as much as possible to each State those
parts of the continental shelf that constitute its natural prolongation will
necessarily be in accordance with equitable principles, they differ in par-
ticular as to the extent to which considerations other than the dictates of
geography, geomorphology and geology — and specifically considerationsof
equity — operate to determine what is the natural prolongation of each
State.

39. It is in any event accepted on both sides that equitable considera-
tions would not justify a delimitation whereby one State was permitted to
encroach on the natural prolongation of the other. However, the relation-
ship between the concept of the natural prolongation and the need,
emphasized by the Court in 1969, for any delimitation to be effected in
accordance with equitable principles is conceived in a different way by
each Party. Since Libya contends that the natural prolongation is, at least
in this case, determinable as a matter of scientific fact by the application of
geological criteria, equitable principles should play no role in identifying
appurtenant continental shelf based upon the juridical concept of natural
prolongation. Furthermore, for Libya a delimitation which gives effect to
the principle of natural prolongation is necessarily in accordance with
equitable principles, since it respects the inherent rights of each State.
Tunisia agrees that there is no necessary conflict between natural prolon-
gation and equity, but for a different reason : “the satisfying of equitable
principles in a particular geographical situation” is part of the process of
“the identification of the natural prolongation”. The issue between the
Parties in this respect is whether a natural prolongation defined scien-
tifically without reference to equitable principles is truly a “natural pro-
longation” for the purpose of delimitation.

40. For the determination, with the aid of the physical sciences, of the
natural prolongation of a State’s land territory into and under the sea, the
terrestrial reference unit is, in the contention of Libya, the continental
landmass ; the “incidental or accidental direction” of any particular coast

30
45 CONTINENTAL SHELF (JUDGMENT)

of the continent is in principle to be disregarded. Furthermore, in Libya’s
view, what has to be ascertained is the direction of the natural prolonga-
tion, rather than the area of sea-bed which constitutes the prolongation ;
and the appropriate method of delimitation is to reflect the direction of the
natural prolongation by drawing a line in that direction from the terminal
point of the land boundary. Tunisia, for its part, accepts the idea that the
“direction” of natural prolongation may be used for the purpose of deter-
mining the orientation of the delimitation line ; however, it maintains
that it is the prolongation of the land territory of the individual States
which is in question, not that of the continent as a whole. For Tunisia,
to adopt the whole landmass as terrestrial reference unit, and on that
basis to exclude from consideration variations in the direction of the
coastline, is to allow geology alone to determine the natural prolongation,
whereas in Tunisia’s view considerations of geography, geomorphology
and bathymetry are at least as relevant to the question as are those of
geology.

41. Both Parties consider that the “continental shelf” is an institution of
international law which, while it remains linked to a physical fact, is not to
be identified with the phenomenon designated by the same term — “con-
tinental shelf’ — in other disciplines. It was the continental shelf as “an
area physically extending the territory of most coastal States into a species
of platform” which “attracted the attention first of geographers and
hydrographers and then of jurists” (C.J. Reports 1969, p. 51, para. 95) ;
but the Court notes that at a very early stage in the development of the
continental shelf as a concept of law, it acquired a more extensive con-
notation, so as eventually to embrace any sea-bed area possessing a par-
ticular relationship with the coastline of a neighbouring State, whether or
not such area presented the specific characteristics which a geographer
would recognize as those of what he would classify as “continental shelf”.
This widening of the concept for legal purposes, evident particularly in the
use of the criterion of exploitability for determining the seaward extent of
shelf rights, is clearly apparent in the records of the International Law
Commission and other travaux préparatoires of the 1958 Geneva Conven-
tion on the Continental Shelf.

42. It will be recalled that the definition of the continental shelf in
Article 1 of the 1958 Convention is as follows :

“For the purpose of these articles, the term ‘continental shelf’ is
used as referring (a) to the seabed and subsoil of the submarine areas
adjacent to the coast but outside the area of the territorial sea, to a
depth of 200 metres or, beyond that limit, to where the depth of the
superjacent waters admits of the exploitation of the natural resources
of the said areas : (b) to the seabed and subsoil of similar submarine
areas adjacent to the coasts of islands.”

While the 200-metre limit was chosen partly as corresponding approxi-
mately to the normal outer limit of the shelf in the physical sense, the

31
46 CONTINENTAL SHELF (JUDGMENT)

definition of the outer limit of the shelf by reference to the possibility of
exploitation of the sea-bed is clearly open-ended, and emphasizes the lack
of identity between the legal concept of the continental shelf and the
physical phenomenon known to geographers by that name. This defini-
tion, which was according to its terms expressed to be for the purpose of a
convention text, was considered by the Court in its 1969 Judgment to have
been one of those regarded in 1958 as “reflecting, or as crystallizing,
received or at least emergent rules of customary law relative to the con-
tinental shelf” (.C.J. Reports 1969, p. 39, para. 63). The fact that the legal
concept, while it derived from the natural phenomenon, pursued its own
development, is implicit in the whole discussion by the Court in that case of
the legal rules and principles applicable to it.

43. It was the Court itself in its 1969 Judgment which gave currency to
the expression “natural prolongation” as part of the vocabulary of the
international law of the sea. It should, however, first be recalled that the
geographical and other physical circumstances of that case were different
from those of the present case. In particular the whole relevant area of the
North Sea consisted of continental shelf at a depth of less than 200 metres.
Secondly, it should be borne in mind that, as the Court itself made clear in
that Judgment, it was engaged in an analysis of the concepts and principles
which in its view underlay the actual practice of States which is expressive,
or creative, of customary rules. The concept of natural prolongation thus
was and remains a concept to be examined within the context of customary
law and State practice. While the term “natural prolongation” may have
been novel in 1969, the idea to which it gave expression was already a part
of existing customary law as the basis of the title of the coastal State. The
Court also attributed to that concept a certain role in the delimitation of
shelf areas, in cases in which the geographical situation made it appro-
priate to do so. But while the idea of the natural prolongation of the land
territory defined, in general terms, the physical object or location of the
rights of the coastal State, it would not necessarily be sufficient, or even
appropriate, in itself to determine the precise extent of the rights of one
State in relation to those of a neighbouring State.

44. Both Parties to the present case have in effect based their argument
upon the idea that because a delimitation should, in accordance with the
Judgment in the North Sea Continental Shelf cases, leave to each Party “all
those parts of the continental shelf that constitute a natural prolongation
of its land territory into and under the sea” (7. C.J. Reports 1969, p. 53, para.
101 (C) (1)), therefore the determination of what constitutes such natural
prolongation will produce a correct delimitation. The Court in 1969 did
not regard an equitable delimitation and a determination of the limits of
“natural prolongation” as synonymous, since in the operative clause of its
Judgment, just quoted, it referred only to the delimitation being effected in
such a way as to leave “as much as possible” to each Party the shelf areas
constituting its natural prolongation. The Court also clearly distinguished

32
47 CONTINENTAL SHELF (JUDGMENT)

between a principle which affords the justification for the appurtenance of
an area to a State and a rule for determining the extent and limits of such
area : “the appurtenance of a given area, considered as an entity, inno way
governs the precise delimitation of its boundaries” (.C.J. Reports 1969,
p. 32, para. 46). The Court is therefore unable to accept the contention of
Libya that “once the natural prolongation of a State is determined, delimi-
tation becomes a simple matter of complying with the dictates of nature”.
It would be a mistake to suppose that it will in all cases, or even in the
majority of them, be possible or appropriate to establish that the natural
prolongation of one State extends, in relation to the natural prolongation
of another State, just so far and no farther, so that the two prolongations
meet along an easily defined line. Nor can the Court approve the argument
of Tunisia that the satisfying of equitable principles in a particular geo-
graphical situation is just as much a part of the process of the identification
of the natural prolongation as the identification of the natural prolonga-
ting is necessary to satisfy equitable principles. The satisfaction of equi-
table principles is, in the delimitation process, of cardinal importance, as
the Court will show later in this Judgment, and identification of natural
prolongation may, where the geographical circumstances are appropriate,
have an important role to play in defining an equitable delimitation, in
view of its significance as the justification of continental shelf rights in
some cases ; but the two considerations — the satisfying of equitable
principles and the identification of the natural prolongation — are not to be
placed on a plane of equality.

45. Since the Court gave judgment in the North Sea Continental Shelf
cases, a period has elapsed during which there has been much State prac-
tice in this field of international law, and it has been under very close
review, particularly in the context of the Third United Nations Conference
on the Law of the Sea. The term “natural prolongation” has now made its
appearance in Article 76 of the draft convention on the Law of the Sea. At
this point, the Court must thus turn to the question whether principles and
tules of international law applicable to the delimitation may be derived
from, or may be affected by, the “new accepted trends” which have
emerged at the Third United Nations Conference on the Law of the
Sea.

46. The Court takes note that the request contained in the Special
Agreement for account to be taken of accepted trends is not considered by
the Parties themselves as authorizing it to decide ex aequo et bono, or to
regard these trends as being necessarily principles and rules of general
international law. The Court has first to ascertain how the Parties them-
selves identify the trends at the Third Conference on the Law of the Sea
which are to be regarded as accepted. It has been indicated by the Parties
that they consider as trends relevant to the present case the provisions
which have been incorporated in the successive versions of the Informal
Composite Negotiating Text (ICNT), and in the draft convention on the
Law of the Sea developed from that text. Both Parties refer to the proce-

33
48 CONTINENTAL SHELF (JUDGMENT)

dure laid down in United Nations document A/CONF.62/62 of 14 April
1978 which defines, in paragraphs 10 and 11, the conditions which have to
be fulfilled in order to introduce provisions into the ICNT and, since it
changed its name, into the draft convention.

47. Article 76 and Article 83 of the draft convention are the provisions
of the draft convention prepared by the Conference which may be relevant
as incorporating new accepted trends to be taken into account in the
present case. According to Article 76, paragraph 1,

“the continental shelf of a coastal State comprises the sea-bed and
subsoil of the submarine areas that extend beyond its territorial sea
throughout the natural prolongation of its land territory to the outer
edge of the continental margin, or to a distance of 200 nautical miles
from the baselines from which the breadth of the territorial sea is
measured where the outer edge of the continental margin does not
extend up to that distance.”

Paragraphs 2 to 9 of the Article, which deal with details of the outer limits
of the continental shelf, can be disregarded for the purposes of the present
Judgment. While paragraph 10 states that the provisions of the Article “are
without prejudice to the question of delimitation of the continental shelf
between States with opposite or adjacent coasts”, the definition given in
paragraph 1 cannot be ignored. That definition consists of two parts,
employing different criteria. According to the first part of paragraph 1 the
natural prolongation of the land territory is the main criterion. In the
second part of the paragraph, the distance of 200 nautical miles is in certain
circumstances the basis of the title of a coastal State. The legal concept of
the continental shelf as based on the “species of platform” has thus been
modified by this criterion. The definition in Article 76, paragraph 1, also
discards the exploitability test which is an element in the definition of the
Geneva Convention of 1958.

48. The principle that the natural prolongation of the coastal State is a
basis of its legal title to continental shelf rights does not in the present case,
as explained above, necessarily provide criteria applicable to the delimi-
tation of the areas appertaining to adjacent States. In so far as Article 76,
paragraph 1, of the draft convention repeats this principle, it introduces no
new element and does not therefore call for further consideration. In so far
however as the paragraph provides that in certain circumstances the dis-
tance from the baseline, measured on the surface of the sea, is the basis for
the title of the coastal State, it departs from the principle that natural
prolongation is the sole basis of the title. The question therefore arises
whether the concept of the continental shelf as contained in the second part
of the definition is relevant to the decision of the present case. It is only the
legal basis of the title to continental shelf rights — the mere distance from
the coast — which can be taken into account as possibly having conse-
quences for the claims of the Parties. Both Parties rely on the principle of
natural prolongation : they have not advanced any argument based on the

34
49 CONTINENTAL SHELF (JUDGMENT)

“trend” towards the distance principle. The definition in Article 76, para-
graph 1, therefore affords no criterion for delimitation in the present
case.

49. With regard to the delimitation of the continental shelf between
States with opposite or adjacent coasts, Article 83, paragraph 1, of the
Informal Composite Negotiating Text of the Third United Nations Con-
ference on the Law of the Sea (A/CONF.62/WP.10/Rev.2) provided
that :

“The delimitation of the continental shelf between States with
opposite or adjacent coasts shall be effected by agreement in confor-
mity with international law. Such an agreement shall be in accordance
with equitable principles, employing the median or equidistance line,
where appropriate, and taking account of all circumstances prevailing
in the area concerned.”

But, on 28 August 1981, the President of the Conference presented to the
Conference in Geneva the following proposal to replace Article 83, para-
graph 1 :

“The delimitation of the continental shelf between States with
opposite or adjacent coasts shall be effected by agreement on the basis
of international law, as referred to in Article 38 of the Statute of the
International Court of Justice, in order to achieve an equitable solu-
tion.”

In accordance with the decision taken by the Conference, this proposal has
now acquired the status of part of the official draft convention before the
Conference.

50. In the new text, any indication of a specific criterion which could
give guidance to the interested States in their effort to achieve an equitable
solution has been excluded. Emphasis is placed on the equitable solution
which has to be achieved. The principles and rules applicable to the
delimitation of continental shelf areas are those which are appropriate to
bring about an equitable result ; this is a matter which the Court will have
to consider further at a later stage. For the present, the Court notes that the
new text does not affect the role of the concept of natural prolongation in
this domain.

51. Having thus set the concept of delimitation by identification of
natural prolongation in what the Court considers to be its proper perspec-
tive, the Court will proceed to examine the contentions of the Parties as to
its application in the present case. In view of the emphasis placed upon it,
the Court will first examine the contentions of the Parties as to the con-

35
50 CONTINENTAL SHELF (JUDGMENT)

tribution made to the identification of their respective areas of naturai
prolongation by geological study of the area to be delimited and of the
neighbouring coastal regions of the two States. The Court will for this
purpose briefly summarize the arguments which the Parties have based
upon the geological structure and history of the area, and the major
successive stages of its geological development as expounded by the coun-
sel, scientific advisers and experts of the two Parties.

52. To appreciate the Libyan argument, it is first necessary to set out
briefly a comparatively recently developed theory known as “plate tec-
tonics”, presented to the Court by Libya. Before doing so, however, the
Court would mention that Tunisia has criticized the Libyan argument for
its reliance upon that theory. However, the Court notes that the experts
consulted by Tunisia agree with the international geological community on
the basic principles of plate tectonics ; Tunisia has rather disputed some of
the deductions sought to be made from the theory, and contended that the
reference to it is irrelevant in the present case. According to this theory, the
outermost structurai shell of the earth, the lithosphere, is segmented by a
network of faults into a number of “plates”, which rest upon the next shell
of the earth, the asthenosphere, the boundary between lithosphere and
asthenosphere being defined in terms of temperature (by the isotherm of
1,350°C). The plates making up the lithosphere are about 125 kilometres
thick ; they are, for practical purposes, treated as being rigid. The actual
surface of the earth is the continental crust, generally some 30 to 40 kilo-
metres thick; the remainder of the lithosphere is classified as sub-
crustal. The asthenosphere is not rigid, but is an area in which flow can
occur. Each of the plates making up the lithosphere can and does move in re-
lation to the asthenosphere beneath and in relation to the other plates ; thus
at the points or lines of contact between the plates, various kinds of
relative motion may occur.

53. Itis the occurrence of this latter phenomenon in late Triassic or early
Jurassic time (some 195 to 170 million years ago) which is regarded by Libya
as the key factor in geological terms in this case ; the plate underlying the
continent of Africa, and the Eurasian plate, underlying (inter alia) modern
Europe, then moved apart. When this “rifting” process occurs, the conti-
nental crust and subcrustal lithosphere are stretched ; this disturbs the
equilibrium of the relationship between the lithosphere and the underlying
asthenosphere (the isostatic balance) and the consequence is both a sub-
sidence of the thinned area, and a correlative upward movement of the
immediately underlying asthenosphere, and thus a cooling of the upper part
of the asthenosphere, leading to a contraction (densification) of the material
of the lithosphere. This contraction causes the crust and lithosphere to
subside further ; the total subsidence results in the formation of a depres-
sion or basin, which frequently becomes an ocean, in which successive
sedimentary layers are deposited.

54. According to Libya, the Pelagian Block derives its essential nature

36
51 CONTINENTAL SHELF (JUDGMENT)

from this process, and possesses the characteristicfeatures resulting from it,
namely : the “fall line”, a line at which the continental basement begins to
drop or dip in the direction of the sea ; then, further seaward, a progressive
thickening of the sedimentary deposits forming or underlying the coastal
plain, in the direction of an area known as the “hinge zone” where the
continental] basement falls away ina series of faults and flexures. The hinge
zone marks the line along which the bending and stretching of the conti-
nental crust occurred. In the context of the present case the Court’s
attention has been called to the “Permian hingeline” which runs in an
east-west direction through southern Tunisia and northern Libya ; in the
region with which the case is concerned, it is represented by the feature
known as the Jeffara flexure.

55. Successive shorelines of the ocean in the basin created by this process
of rifting and subsidence are considered by geologists to have run approx-
imately east-west at a latitude further to the south than the present Libyan
coast. The northern part of what is now Tunisia therefore at this time formed
part of a long narrow ocean basin, extending originally from the present-
day Sirt Basin to the Atlantic Ocean south of the Straits of Gibraltar. Very
considerable thicknesses of sedimentary deposits accumulated in the basin,
including some of those affording hydrocarbon resources. Subsequently,
however, during the Tertiary era, between 53 and 18 million years ago, the
movement of the African plate continued ; the north-western area of the
African plate moved towards the Eurasian plate. The collision of the plates
produced an orogenic zone (an area of mountain building) of a generally
east-west trend, inasmuch as the compression resulting from the collision
resulted in the folding (mainly during Middle Cenozoic time), and throwing
up of (inter alia) the Atlas mountains on the African Continent. As a result
of the overriding of one plate by another, a subduction zone was also
produced, trending east-west. At some stage, apparently prior to the folding
which produced the Atlas mountains, the area which was to become
present-day Tunisia was crossed from north to south by a fault axis (the
“N/S Dorsale” or “north/south axis”), a strip of less subsidence than
neighbouring areas and thus featuring a smaller accumulation of sediments.
None of these developments however affected the area of present-day
Libya, which lies on the stable craton or Saharan platform, and not within
zones either of orogeny or subduction.

56. The above is a simplified account of what was, according to the
Parties, a much more complicated evolution ; and the subsequent de-
velopment of the western Mediterranean area, while not affecting the basic
relationship of the areas now under consideration, was also highly com-
plicated. Enough has however been said to indicate why the land territories
of Tunisia and Libya adjoining the Pelagian Block comprise two distinct
areas of different geological history, and consequently presenting mar-
kedly different geological and geographical features. Essentially, the dif-
ference between these areas is that the Saharan platform to the south of the
Block, covering the greater part of Libya and the southern portion of

37
52 CONTINENTAL SHELF (JUDGMENT)

Tunisia, is made up of comparatively thin geological formations which have
never been subjected to regular detailed folding. The Atlas area to the west
of the “north/south axis”, extending over the whole of western Tunisia, is
however constituted by thick sedimentary deposits, which have undergone
very extensive deformation in the process of development of the Atlas
mountains, varying from “Alpine deformation” — bodily displacements of
the whole of the component mountain masses in a more or less horizontal
direction over distances of several kilometres — to much less intense
warping and folding. Between these two areas lies the Jeffara coastal plain, a
transition zone covering the hingeline, referred to above, which is also the
dividing line between thick sediments deposited in the open sea and thin
sediments deposited in littoral conditions.

57. The principal contention of Libya is that the area in front of its coast
constituting the Pelagian Block is the “natural prolongation” northward of
the North African landmass to the south, inasmuch as it constitutes a typical
continental margin produced by plate movement and rifting as described
above. This is the argument which in the course of the proceedings has
become epitomized in the expression “the northward thrust” of the African
landmass, a form of words which does not however imply, in Libya’s
conception, any notion of movement. Libya maintains that the direction of
the natural prolongation, of Tunisia as of Libya, is northwards, because the
separating movement of the continental plates, which was essentially north-
south oriented, produced a continental margin lying to the north of a
coastline running generally east-west. In Libya’s contention, the subse-
quent geological events, whereby what is now the greater part of Tunisia was
lifted up out of the sea and the Pelagian Block tilted slightly, did not disturb
the essential relationship of the Block as a projection to the north of the
landmass.

58. Tunisia for its part emphasizes the geological continuity of the
Pelagian Block with the land territory of eastern Tunisia and even, to a lesser
extent, with the Atlas mountain areas west of the “north-south axis”
described above. The various geological zones of Tunisia are aligned
generally west-east ; this alignment is typified, according to Tunisia, by the
lines of equal sedimentary thickness (isopach maps), by the existence of a
series of “moles” following a west-east orientation ; by the presence of
homogeneous stratigraphic facies in a west-east direction, subject to some
local disturbance by the “north-south axis”. Each of these west-east
oriented zones is, according to Tunisia, prolonged into the adjacent sea area
to the east of it.

59. A key feature in both approaches is the Permian hingeline. For
Tunisia, this line constitutes a geological boundary, separating the stable
African Continent or Saharan platform on the south from the Pelagian
Block on the northern, seaward side, and the Jeffara through which it runs is
a transition zone between geologically very different entities. Its presence is
therefore relied on to support Tunisia’s contention that the Pelagian Block

38
53 CONTINENTAL SHELF (JUDGMENT)

area is the natural prolongation eastwards of Tunisia, and not the natural
prolongation northwards of Libya. For Libya, on the other hand, the
Permian hingeline, being the line marking the division between the stable
plate and the area of subsidence produced by rifting, so far from being a line
of separation between distinct geological areas, confirms by its presence the
continuity between the landmass and the continental margin which justifies
for Libya its categorization of the Pelagian Block as the natural prolon-
gation northwards of the landmass.

60. The Court has not overlooked that these contentions are not the
whole arguments of the two Parties based on the geology of the area. For
example, Libya has also relied on the presence of the “Sirt Basin rift
system”, the significance of which is disputed by Tunisia ; there has also
been controversy between the Parties as to the significance of fault areas and
of the existence, at various locations, of diapiric salt formations, that is to
say, salt formations resulting from the penetration by mobile salt of faults or
fissures in overlying strata. Nevertheless, the essential conflict between the
Parties as respects the significance for legal analysis in the present case of
material afforded by geological studies appears to the Court to be as
outlined above. Thus the Court is in effect invited to choose between two
interpretations of “natural prolongation” as a geological concept which in
fact highlight two aspects of geology as a science. On the one hand, geology
involves the study of the components of the earth’s structure as they now
are, the analysis and classification of minerals, rocks and fossils, the
observance of trends and continuities ; and in harmony with this approach
Tunisia, in so far as it bases its argument on geological considerations,
invites the Court to deduce the “natural prolongation” of Tunisia from the
identity of deposits in the bed of the Pelagian Sea with those found under the
land territory of Tunisia, and the continuation of strata and features from
that territory seawards in a generally west-east direction. On the other hand,
geology in its historical aspect involves deducing the history of the earth
from the physical evidence now present, and ascertaining, so far as human
knowledge permits, what were the processes and events which gave rise to
the existence of the observed features on and beneath the earth’s surface ;
and it is in this historical spirit that Libya has pointed to the rifting process
which, in Libya’s contention, marked the Pelagian Block with the perma-
nent character of the “natural prolongation” of the African landmass.

61. The conclusion which, in the Court’s view, has ineluctably to be
drawn from this analysis is that, despite the confident assertions of the
geologists on both sides that a given area is “an evident prolongation” or
“the real prolongation” of the one or the other State, for legal purposes it is
not possible to define the areas of continental shelf appertaining to Tunisia
and to Libya by reference solely or mainly to geological considerations.

39
54 CONTINENTAL SHELF (JUDGMENT)

The function of the Court is to make use of geology only so far as required
for the application of international law. It is of the view that what must be
taken into account in the delimitation of shelf areas are the physical
circumstances as they are today ; that just as it is the geographical con-
figuration of the present-day coasts, so also it is the present-day sea-bed,
which must be considered. It is the outcome, not the evolution in the
long-distant past, which is of importance.

*

62. The Court now turns to the arguments of the Parties based on
geomorphology and bathymetry. Consistently with its emphasis on the
geological aspect, Libya attributes less value to bathymetry and to analysis
of geomorphological features as methods of determining the extent of
natural prolongation :

“As a fundamental geological concept, the superficial or topo-
graphical characteristics of the shelf — of which bathymetry is the
most obvious — are not true indicators of prolongation.”

It does on the other hand consider that “geography supports and confirms
geology, which indicates that the natural prolongation of the landmasses
into and under the sea is to the north”. The factors mentioned in support of
this contention are : that the Pelagian Basin area, a geological and phys-
iographic unit, is a part of the African plate ; that it has a distinct affinity to
the African landmass and is a different region from the Atlas mountain
region of Tunisia ; and that geological facies data confirm the northward
prolongation and the basic affinity of the shelf to the North African
landmass. This contention as to the consonant indications of geology and
geography is advanced in support of the thesis that the delimitation of shelf
areas is to be effected by a line from the land frontier reflecting the general
northward line of direction. While Libya accepts that the northward line
has at some point to veer eastwards in order to achieve an equitable result
over the entire course of the delimitation, that veering is not dictated by a
change in direction of the natural prolongation, or the intersection of two
distinct natural prolongations, but is to take account of “a relevant geo-
graphical circumstance which characterizes the area”, in order to achieve
an equitable result. This implies that, in Libya’s conception, factors of
a geographical or geomorphological nature do not operate to identify
separate areas of natural prolongation, but tend solely to determine the
direction of natural prolongation, and hence the direction of delimitation ;
equitable principles may however require the result to be tempered by the
influence of other relevant circumstances of a geographical nature, “to
avoid a patently unfair or grossly inequitable result”.

40
55 CONTINENTAL SHELF (JUDGMENT)

63. The Tunisian contentions require more detailed consideration at
this point, since Tunisia has a different conception of the relationship of
the “relevant circumstances” to the concept of “natural prolongation”.
Tunisia’s view is that

“the primary function of ‘relevant circumstances’... is to make a
possible contribution towards the determination of a delimitation
line, in particular by providing a method for ascertaining what con-
stitutes the natural prolongation of the territory of each State”.

While the Court will have at a later stage to examine all the “relevant
circumstances” in this case, it is therefore necessary for it to make a
preliminary examination here of those circumstances to which Tunisia has
drawn attention in this specific connection, in order to assess their con-
tribution to the identification of the natural prolongation of the two States.
In its submissions, Tunisia has contended

“that the general configuration of the coasts of the two States is
reproduced with remarkable fidelity by the bathymetric curves in the
delimitation area and that this fact is simply a manifestation of the
physical and geological structure of the region ; that in consequence
the natural prolongation of Tunisia is oriented west-east, and that of
Libya southwest-northeast”.

Its argument has been initially directed to demonstrating what it claims to
be “the deepseated unity between the landmass of Tunisia and the sub-
marine area abutting upon its eastern coastal front”, which makes it
possible “to identify clearly and convincingly the natural prolongation of
Tunisian territory under the sea”. Tunisia contends that the marine topo-
graphy of the Pelagian Block shows the presence of three major units : a
central spur stretching eastwards as a continuation of the Sahel (the
“Tunisian Plateau’’), and, on each side of it, low areas or valleys running
eastwards, one on the north prolonging the Gulf of Hammamet and the
other on the south prolonging the Gulf of Gabes. The latter feature is
regarded by Tunisia as a furrow extending from west to east between the
Tunisian Plateau and the Jeffara coast, which takes the name of “Tripoli-
tanian Furrow” opposite the coast of Libya, and drops progressively
towards the Ionian Sea, beyond the Malta-Misratah escarpment. These
structures at sea are also found, it is claimed, with the same characteristics
and the same general orientation, on the land territory of Tunisia. So far as
the Libyan coast is concerned, Tunisia asserts that the sea-bed off the coast
sinks quite rapidly towards the greater depths in a general southwest-
northeast direction. Analysing the relationship between the two prolon-
gations, Tunisia identifies what it regards as a number of salient features :
primarily the Tripolitanian Furrow and the “Tunisian Plateau” ; the “Rise
of Sirt” to the east, divided from the plateau by a transitional zone
described as the “borderland” ; and the Zira and Zuwarah Ridges and
Malta-Misratah escarpment, already described.

4]
56 CONTINENTAL SHELF (JUDGMENT)

64. Much of Tunisia’s argument'on this aspect of the case has been
addressed to the question of the direction of the natural prolongation or
prolongations in the Pelagian Block : where Libya discerns a pure north-
ward direction of the prolongation of the landmass, Tunisia observes an
eastward natural prolongation off eastern Tunisia, and a continuity north-
ward or north-eastward of Libya only as far as the Tripolitanian Furrow.
By way of criterion for delimitation, Tunisia offers specific suggestions as
to the possible natural boundary between the shelf areas. The Tripoli-
tanian Furrow is put forward as “a true natural submarine frontier”.
Furthermore, Tunisia contends, when discussing the practical methods
for delimitation, that the

“phenomenon of the reproduction of the shorelines by bathymetric
lines, on either side of the frontier, makes possible the accurate
transposition, from isobath to isobath, of the point representing the
frontier which separates the two territories on the coast and thus
enables one to mark the limit of their respective prolongations fol-
lowing the natural orientation of the continental shelf in the frontier
zone”.

After describing the “crestline” formed by the Zira and Zuwarah Ridges,
Tunisia concludes that :

“In this particular case, owing to these noteworthy morphological
features, the ‘physical and geological structure’ provides, as envisaged
by the Court, a factor making it possible to draw, with a relatively
satisfactory degree of accuracy, the line delimiting those areas which
can respectively be regarded as the prolongation of the territory of
each of the two States up to the 300-metre isobath, and as ‘the most
natural’ prolongation beyond that isobath.”

The essence of the Libyan response to these contentions of Tunisia is to
argue, with the support claimed from scientific evidence, that the shelf area
within the Pelagian Block is an area of fundamental continuity, both
geologically and geomorphologically, and to minimize the importance of
the features noted by Tunisia.

65. Tunisia has also employed an argument of a rather different nature,
though still based upon an analysis of the geomorphological structure of
the Pelagian Block, with a view to demonstrating the direction of natural
prolongation. It has drawn attention to the physiographical definition of
the continental margin to be found, in particular, in paragraph 3 of Arti-
cle 76 of the draft convention on the Law of the Sea, which reads :

“The continental margin comprises the submerged prolongation of
the landmass of the coastal State, and consists of the sea-bed and
subsoil of the shelf, the slope and the rise. It does not include the deep
ocean floor with its oceanic ridges or the subsoil thereof.”

42
57 CONTINENTAL SHELF (JUDGMENT)

It has been contended that the “Malta-Misratah Escarpment” or “Ionian
Flexure” constitutes the slope and the rise forming the continental margin
of Tunisia, and that the Ionian Abyssal Plain beyond it, a roughly trian-
gular area of greater sea-depth (about 4,000 metres) south-east of Sicily is
the area to which the continental margins of all the surrounding coastal
States converge. Thus in Tunisia’s view, it is possible to define the orien-
tation of each State’s continental margin by a line drawn from its coast
to the centre of the Ionian Abyssal Plain. Libya rejects this argument,
observing that there is no necessary correlation between an abyssal plain
and the progression of shelf, slope and rise, and showing that sedimento-
logical data point to that progression being oriented northwards rather
than eastwards.

66. Since the Court is here dealing only with the question of geomor-
phological features from the viewpoint of their relevance to determine the
division between the natural prolongations of the two States, and not with
regard to their more general significance as potentially relevant circum-
stances affecting for other reasons the course of the delimitation, its
conclusion can be briefly expressed. The Court has carefully examined the
evidence and arguments put forward concerning the existence and impor-
tance of the submarine features invoked as relevant for delimitation pur-
poses. Those relied on by Libya in support of its principal contention as to
the geologically determined “northward thrust” do not seem to the Court
to add sufficient weight to that contention to cause it to prevail over the
rival geological contentions of Tunisia ; nor do they amount indepen-
dently to a means of identifying distinct natural prolongations, which
would in fact be contrary to Libya’s assertion of the unity of the Pelagian
Block. As for the features relied on by Tunisia, the Court, while not
accepting that the relative size and importance of these features can be
reduced to such insubstantial proportions as counsel for Libya suggest, is
unable to find that any of them involve such a marked disruption or
discontinuance of the sea-bed as to constitute an indisputable indication of
the limits of two separate continental shelves, or two separate natural
prolongations. As was noted in argument, so substantial a feature as the
Hurd Deep was not attributed such a significance in the Franco-British
Arbitration of 1977 concerning the Delimitation of the Continental Shelf.
The only feature of any substantial relevance is the Tripolitanian Furrow ;
but that submarine valley does not display any really marked relief until it
has run considerably further to the east than the area relevant to the
delimitation (see further paragraph 75 below). Nor does any geographical
evidence as to the direction of any “natural prolongation” assist in deter-
mining the boundaries thereof, however relevant it may be as a circum-
stance to be taken into account from the viewpoint of equity.

43
58 CONTINENTAL SHELF (JUDGMENT)

67. The submarine area of the Pelagian Block which constitutes the
natural prolongation of Libya substantially coincides with an area which
constitutes the natural submarine extension of Tunisia. Which parts of the
submarine area appertain to Libya and which to Tunisia can therefore not
be determined by criteria provided by a determination of how far the
natural prolongation of one of the Parties extends in relation to the natural
prolongation of the other. In the present case, in which Libya and Tunisia
both derive continental shelf title from a natural prolongation common
to both territories, the ascertainment of the extent of the areas of shelf
appertaining to each State must be governed by criteria of international
law other than those taken from physical features.

68. The conclusion that the physical structure of the sea-bed of the
Pelagian Block as the natural prolongation common to both Parties does
not contain any element which interrupts the continuity of the continental
shelf does not necessarily exclude the possibility that certain geomorpho-
logical configurations of the sea-bed, which do not amount to such an
interruption of the natural prolongation of one Party with regard to that of
the other, may be taken into account for the delimitation, as relevant
circumstances characterizing the area, as indicated in this case in Article 1,
paragraph 1, of the Special Agreement. In such a situation, however, the
physical factor constituting the natural prolongation is not taken as a legal
title, but as one of several circumstances considered to be the elements of
an equitable solution. The decision whether configurations of this kind
exist within the single continental shelf constituted by the Pelagian Block
has thus to be made, according to the logic of the present Judgment, in
connection with the examination of the relevant circumstances which
characterize the area. The Court has however first to turn to the question of
the equitable principles applicable to delimitation of shelf areas, and
specifically mentioned in the Special Agreement as to be taken into
account in the present case.

69. Both Parties have, in their argument before the Court, dealt with the
meaning and significance of equitable principles (in the context of the
delimitation in the present case) in close relationship with the principle of
natural prolongation, and have devoted less attention to the question of
what are the equitable principles to be taken into account. For Tunisia,
however, “ ‘equitable principles’ do not mean equity in the large sense, but
an equitable delimitation which respects as far as may be the actual
physical situation — the natural prolongation from the actual coasts of
each Party”, and “the function of equity is to do equity in the particular
geographical circumstances, and faithfully reflect them”. In its Counter-
Memorial Tunisia included an additional submission to the effect that

44
59 CONTINENTAL SHELF (JUDGMENT)

“The delimitation must also be effected in conformity with equi-
table principles and taking account of all the relevant circumstances
which characterize the case, it being understood that a balance must
be established between the various circumstances, in order to arrive at
an equitable result, without refashioning nature.”

Libya’s Submissions from the outset have included a paragraph to the
effect that

“A delimitation which gives effect to the principle of natural pro-
longation is one which respects the inherent ipso jure rights of each
State, and the assertion of such rights is . . . in accordance with equi-
table principles.”

This corresponds to Libya’s primary contention, already examined by the
Court, that “a delimitation which is consistent with the physical facts of
natural prolongation cannot possibly be inequitable”. Libya considers
that, in this case as in the North Sea Continental Shelf cases, equitable
principles play no role in identifying appurtenant continental shelf based
upon the juridical concept of natural prolongation, and that it is only in
disputed marginal areas between States that title will be based upon
natural prolongation as qualified by equitable principles. Each Party has
also explained why the delimitation for which it contends is equitable, in
the light of the relevant circumstances, and that of its opponent is not.

70. Since the Court considers that it is bound to decide the case on the
basis of equitable principles, it must first examine what such principles
entail, divorced from the concept of natural prolongation which has been
found not to be applied for purposes of delimitation in this case. The result
of the application of equitable principles must be equitable. This termi-
nology, which is generally used, is not entirely satisfactory because it
employs the term equitable to characterize both the result to be achieved
and the means to be applied to reach this result. It is, however, the result
which is predominant; the principles are subordinate to the goal. The
equitableness of a principle must be assessed in the light of its usefulness
for the purpose of arriving at an equitable result. It is not every such
principle which is in itself equitable ; it may acquire this quality by ref-
erence to the equitableness of the solution. The principles to be indicated
by the Court have to be selected according to their appropriateness for
reaching an equitable result. From this consideration it follows that the
term “equitable principles” cannot be interpreted in the abstract ; it refers
back to the principles and rules which may be appropriate in order to
achieve an equitable result. This was the view of the Court when it said, in
its Judgment of 1969:

“itis a truism to say that the determination must be equitable, rather is
the problem above all one of defining the means whereby the delimi-

45
60 CONTINENTAL SHELF (JUDGMENT)

tation can be carried out in such a way as to be recognized as equit-
able” (LCJ. Reports 1969, p. 50, para. 92).

71. Equity as a legal concept is a direct emanation of the idea of justice.
The Court whose task is by definition to administer justice is bound to
apply it. In the course of the history of legal systems the term “equity” has
been used to define various legal concepts. It was often contrasted with the
rigid rules of positive law, the severity of which had to be mitigated in order
to do justice. In general, this contrast has no parallel in the development of
international law ; the legal concept of equity is a general principle directly
applicable as law. Moreover, when applying positive international law, a
court may choose among several possible interpretations of the law the one
which appears, in the light of the circumstances of the case, to be closest to
the requirements of justice. Application of equitable principles is to be
distinguished from a decision ex aequo et bono. The Court can take such a
decision only on condition that the Parties agree (Art. 38, para. 2, of the
Statute), and the Court is then freed from the strict application of legal
rules in order to bring about an appropriate settlement. The task of the
Court in the present case is quite different : it is bound to apply equitable
principles as part of international law, and to balance up the various
considerations which it regards as relevant in order to produce an equitable
result. While it is clear that no rigid rules exist as to the exact weight to be
attached to each element in the case, this is very far from being an exercise
of discretion or conciliation ; nor is it an operation of distributive jus-
tice.

72. The Court has thus examined the question of equitable principles,
which, besides being mentioned in the Special Agreement as the first of the
three factors to be taken into account, are, as the Court has emphasized, of
primordial importance in the delimitation of the continental shelf ; it has
also dealt with the third of the factors mentioned in the Special Agreement,
the “new accepted trends” in the Third Conference on the Law of the Sea.
The second factor must now be considered, that of the “relevant circum-
stances which characterize the area” ; and again, it is not merely because
they are mentioned in the Special Agreement that the Court must have
regard to them. It is clear that what is reasonable and equitable in any given
case must depend on its particular circumstances. There can be no doubt
that it is virtually impossible to achieve an equitable solution in any
delimitation without taking into account the particular relevant circum-
stances of the area. Both Parties recognize that equitable principles dictate
that “the relevant circumstances which characterize the area” be taken into
account, but differ as to what they are. The Special Agreement moreover
confers on the Court the task of ascertaining what are the relevant cir-
cumstances and assessing their relative weight for the purpose of achieving

46
61 CONTINENTAL SHELF (JUDGMENT)

an equitable result. It is evident that the first and most essential step in this
respect is to determine with greater precision what is the area in dispute
between the Parties and what is the area which is relevant to the delimi-
tation.

73. It should first be recalled that exclusive rights over submarine areas
belong to the coastal State. The geographic correlation between coast and
submerged areas off the coast is the basis of the coastal State’s legal title. As
the Court explained in the North Sea Continental Shelf cases the conti-
nental shelf is a legal concept in which “the principle is applied that the
land dominates the sea” (1. C.J. Reports 1969, p.51, para. 96). In the
Aegean Sea Continental Shelf case the Court emphasized that

“it is solely by virtue of the coastal State’s sovereignty over the land
that rights of exploration and exploitation in the continental shelf can
attach to it, ipso jure, under international law. In short, continental
shelf rights are legally both an emanation from and an automatic
adjunct of the territorial sovereignty of the coastal State.” (I CJ.
Reports 1978, p. 36, para. 86.)

As has been explained in connection with the concept of natural prolon-
gation, the coast of the territory of the State is the decisive factor for title to
submarine areas adjacent to it. Adjacency of the sea-bed to the territory of
the coastal State has been the paramount criterion for determining the
legal status of the submerged areas, as distinct from their delimitation,
without regard to the various elements which have become significant for
the extension of these areas in the process of the legal evolution of the rules
of international law.

74. The coast of each of the Parties, therefore, constitutes the starting
line from which one has to set out in order to ascertain how far the
submarine areas appertaining to each of them extend in a seaward direc-
tion, as well as in relation to neighbouring States situated either in an
adjacent or opposite position. The only areas which can be relevant for the
determination of the claims of Libya and Tunisia to the continental shelf in
front of their respective coasts are those which can be considered as lying
either off the Tunisian or off the Libyan coast. These areas form together
the area which is relevant to the decision of the dispute. The area in dispute,
where one claim encroaches on the other, is that part of this whole area
which can be considered as lying both off the Libyan coast and off the
Tunisian coast.

75. Nevertheless, for the purpose of shelf delimitation between the
Parties, it is not the whole of the coast of each Party which can be taken into
account ; the submarine extension. of any part of the coast of one Party
which, because of its geographic situation, cannot overlap with the exten-
sion of the coast of the other, is to be excluded from further consideration
by the Court. It is clear from the map that there comes a point on the coast
of each of the two Parties beyond which the coast in question no longer has

47
62 CONTINENTAL SHELF (JUDGMENT)

a relationship with the coast of the other Party relevant for submarine
delimitation. The sea-bed areas off the coast beyond that point cannot
therefore constitute an area of overlap of the extensions of the territories of
the two Parties, and are therefore not relevant to the delimitation. In the
view of the Court, in the present context that point on the Tunisian coast is
Ras Kaboudia ; on the Libyan coast it is Ras Tajoura. The Court cannot,
therefore, take into consideration such parts of the sea-bed of the Pelagian
Block as lie beyond those points. As for the boundaries to seaward of the
area relevant for the delimitation, these are not at present material and will
be considered only in relation to the criterion of proportionality, for the
purposes of which such boundaries will have to be defined. The conclusion
that these areas are not legally relevant to the delimitation between the
Parties does not however lead to the conclusion by way of corollary that the
whole area bounded by the coasts of both countries and by such seaward
boundaries is reserved in its entirety for division between Libya and
Tunisia. As mentioned above, the rights of other States bordering on the
Pelagian Sea which may be claimed in the northern and north-eastern parts
of that area must not be prejudged by the decision in the present case.

*

76. Both Parties have of course included among the elements which,
they submit, should be taken into account as “relevant circumstances
which characterize the area”, the factor which was referred to in the
Court’s Judgment in the North Sea Continental Shelf cases as “ the general
configuration of the coasts of the Parties, as well as the presence of any
special or unusual features” (.C.J. Reports 1969, p. 54, para. 101 (D) (1)).
In its submissions, Tunisia has specified as some of the relevant circum-
stances the presence of islands, islets and low-tide elevations forming part
of the eastern coastal front of Tunisia ; the manifestation in the bathy-
metric curves in the area of the physical and geological structure of the
region ; the potential cut-off effect for Tunisia which could result from the
particular angulation of the Tuniso-Libyan littoral in combination with
the position on the coast of the frontier point ; the irregularities charac-
terizing the Tunisian coasts, as compared with the general regularity of the
Libyan coasts in the relevant area ; the situation of Tunisia, opposite States
whose coasts are relatively close to its own, and the effects of any actual or
prospective delimitation carried out with those States. In its pleadings,
Tunisia has also mentioned as relevant its claimed historic rights and
claimed that in appropriate cases economic and historical particularities as
well as geological and geographical factors may be included as relevant
circumstances. The question of the “cut-off effect” arises only in the
context of the application of a geometrical delimitation method, such as
that of equidistance, whereby the delimitation line is directly governed by
points on the coasts concerned, or in relation to a line drawn from the
frontier point on the basis of a predetermined direction, such as the
northward line contended for by Libya. Since that line has not been upheld

48
63 CONTINENTAL SHELF (JUDGMENT)

by the Court, and the equidistance method is, as will be explained, also not
applicable in this case, the “cut-off effect” is not here a relevant circum-
stance.

77. On the other hand, Libya’s conception of the relevant circumstances
is stated in more restricted terms: those circumstances are primarily
twofold, namely the geological structure of the shelf and its relation to the
adjoining landmass, and the geographic configuration of the coasts. Dur-
ing the oral proceedings counsel for Libya also mentioned a number of
particularly relevant circumstances or factors, divided into six categories :
the fact that the two States are adjacent, separated by a generally north-
south land frontier ; the fact that the shelf area is continuous, with an
essentially homogeneous character; the general configuration of the
coasts of the Parties ; the existence of segments of coasts which are not
relevant ; and, as a related factor, the existence of actual or prospective
delimitations with third States in the region ; the existence of a number of
legislative acts by both Parties, relating to fishing, the territorial sea, and
petroleum concessions ; and the existence of petroleum fields or wells
within the relevant area.

78. While the initial part of the Tunisian coast, westwards from Ras
Ajdir, runs for some distance in approximately the same direction as the
Libyan coast, the most marked characteristic of the coast, discussed at
length by the Parties, is that it subsequently changes direction, so as to run
roughly southwest-northeast. This aspect of the geographical situation as it
exists in the area relevant to the decision is legally significant, in the
context of the present examination of the application of equitable prin-
ciples, as one of the relevant circumstances which characterize the area.
The change in direction may be said to modify the situation of lateral
adjacency of the two States, even though it clearly does not go so far as to
place them in a position of legally opposite States.

79. The body of “islands, islets and low-tide elevations which form a
constituent part of the Tunisian littoral”, referred to in the Tunisian
Submissions, is a feature closely related to the claim of Tunisia to historic
rights in connection with the fixed and sedentary fisheries in this area, to be
dealt with below. Independently of that question, however, the presence of
the island of Jerba and of the Kerkennah Islands and the surrounding
low-tide elevations is a circumstance which clearly calls for consideration.
Libya has contended that

“in arriving at the general direction of the coastlines, the Island of
Djerba invites omission, since it is clearly an exceptional feature and
its inclusion would introduce irrelevant complications. Similarly, the
Kerkennah Islands should be excluded since they occupy little more
than 180 square kilometres”.

This observation is made in a section of the argument devoted to the
question, first raised in fact by Tunisia, of whether the one State or the

49
64 CONTINENTAL SHELF (JUDGMENT)

other is favoured by nature, or the reverse, as regards its coastline ; an
argument which the Court does not consider to be relevant since, even
accepting the idea of natural advantages or disadvantages, “it is not such
natural inequalities as these that equity could remedy” (C.J. Reports
1969, p. 50, para. 91). However that may be, the Court cannot accept the
exclusion in principle of the island of Jerba and the Kerkennah Islands
from consideration. The practical method for the delimitation to be
expounded by the Court hereafter is in fact such that, in the part of the area
to be delimited in which the island of Jerba would be relevant, there are
other considerations which prevail over the effect of its presence ; the
existence and position of the Kerkennah Islands and surrounding low-tide
elevations, on the other hand, are material.

80. The Court has already (paragraph 68 above) alluded to the possi-
bility that certain geomorphological configurations of the sea-bed, which
do not amount to an interruption of the natural prolongation of one Party
with regard to that of the other, may be taken into account as a circum-
stance relevant for an equitable delimitation, and the Court has thus to
re-examine, from this standpoint, the sea-bed features discussed between
the Parties such as the Zira and Zuwarah Ridges, the Tripolitanian Fur-
row, and the Malta-Misratah Escarpment (see paragraphs 32 and 66). The
principal feature which could, in the Court’s view be taken into account as
a relevant circumstance is the Tripolitanian Furrow. As has been shown, it
is not such a significant feature that it interrupts the continuity of the
Pelagian Block as the common natural prolongation of the territory of both
Parties, so as to amount to a “natural submarine frontier”. The greater part
of it, and the most significant from a geomorphological aspect, lies beyond
Ras Tajoura, which was indicated above as the bound of the area relevant
for the delimitation. It is a feature of such a kind, and so positioned —
comparatively near, and running roughly parallel to, the Libyan coast —
that unless it were such as to disrupt the essential unity of the continental
shelf so as to justify a delimitation on the basis of its identification as the
division between areas of natural prolongation, it would be an element
inappropriate for inclusion among the factors to be balanced up with a
view to equitable delimitation.

81. The “relevant circumstances which characterize the area” are not
limited to the facts of geography or geomorphology, either as a matter of
interpretation of the Special Agreement or in application of the equitable
principle requiring all relevant circumstances to be taken into account.
Apart from the circumstance of the existence and interests of other States
in the area, and the existing or potential delimitations between each of the
Parties and such States, there is also the position of the land frontier, or
more precisely the position of its intersection with the coastline, to be taken
into account. In that connection, the Court must in the present case
consider a number of alleged maritime limits resulting from the conduct of

50
65 CONTINENTAL SHELF (JUDGMENT)

the States concerned. It has further to give due consideration to the historic
rights claimed by Tunisia, and to a number of economic considerations
which one or the other Party has urged as relevant.

*

82. The absence of maritime boundaries formally agreed upon between
the Parties constitutes one of the difficulties of the present case, since the
delimitation of the continental shelf should start from the outer limit of the
territorial sea, in accordance with a principle of international law em-
bodied in Article 1 of the 1958 Geneva Convention on the Continental
Shelf and Article 76, paragraph 1, of the draft convention on the Law of
the Sea. Since there has never been any agreement between Tunisia and
Libya on delimitation of the territorial sea, contiguous zones, exclusive
economic zones, or the continental shelf, the undisputed land frontier
between the Parties established by a convention becomes a circumstance of
considerable relevance.

83. The present course of the land frontier between Libya and Tunisia
dates from 1910. Both countries had been under Turkish suzerainty since
the middle of the 16th century. Until 1881, when Tunisia was proclaimed a
French protectorate, the limits between the Tunisian Regency and the
“vilayet” of Tripoli were simply internal circumscriptions of the Ottoman
Empire. In 1886 and 1892 overtures were made between France and
Turkey with a view to a delimitation. Later on, the boundary, previously
located at the fort in the middle of Al-Biban lagoon, at the mouth of the
Wad Fessi, was moved eastwards in the direction of the Wad Moqta, and
became de facto established at its present site of Ras Ajdir ; this led to the
conclusion of the “Convention relative à la frontière entre la régence de
Tunis et le vilayet de Tripoli” of 19 May 1910, between the Bey of Tunis
and the Emperor of the Ottomans. Article 1 of the Convention states that
the initial part of the line follows a general direction north-south ; a glance
at the map attached to the text of the Convention, however, shows that the
general direction of the line as a whole is rather northeast-southwest.

84. The Convention duly entered into force and the frontier thus estab-
lished became that between the Regency of Tunis under French protec-
torate and the Italian colony of Tripolitania after Turkey had ceded that
region to Italy. Following decolonization, the 1910 frontier became that
between the independent States of Tunisia and Libya. It had moreover
been expressly confirmed by the Treaty of Friendship and Neighbourly
Relations concluded on 10 August 1955 between the French Republic (on
behalf of Tunisia) and the United Kingdom of Libya, implicitly confirmed
by the Treaty of Fraternity and Neighbourly Relations between the United
Kingdom of Libya and the Kingdom of Tunisia, of 7 January 1957, which
was amended and completed by the Establishment Convention of 14 June
1961, and expressly confirmed by an exchange of letters at the time of
signing of that Establishment Convention. The boundary remained

31
66 CONTINENTAL SHELF (JUDGMENT)

unchanged throughout the vicissitudes of the two World Wars, and it
exemplifies the principle declared in the 1964 Cairo Resolution of the
Organization of African Unity, according to which “all Member States
pledge themselves to respect the borders existing on their achievement of
national independence”. This rule of continuity ipso jure of boundary and
territorial treaties was later embodied in the 1978 Vienna Convention on
Succession of States in respect of Treaties. Thus the permanence and
stability of the land frontier is one of the points where the Parties are in full
agreement. No issue was raised by the Parties concerning its validity ;
Libya has indicated that it furnished the history of the frontier prior to
1910 simply to “put into focus the parallel attempted Tunisian/ French
thrust to the east” which allegedly occurred later in relation to maritime
areas.

85. The Court regards the 1910 Convention as important for the con-
sideration of the present case, because it definitively established the land
frontier between the two countries. The Court is however not able to accept
the suggestion based upon it in the Libyan Memorial that the “boundary
on the seaward side of Ras Ajdir would continue, or could be expected to
continue” in the northward direction of the land frontier. Both Parties
have agreed in recognizing the relevance of the land boundary starting-
point ; this only reinforces the significance of Ras Ajdir as a basic point of
reference. In this sense the Court believes that the 1910 Convention con-
stitutes a relevant circumstance for the delimitation of the continental shelf
between the two Parties.

86. The relevance of Ras Ajdir is underlined by the fact that it was the
starting-point in past endeavours by the two Parties to establish by uni-
lateral claims certain partial maritime delimitations. Indeed Ras Ajdir is
the starting point of two such attempts relating to lines projecting sea-
wards : the ZV (Zénith vertical) 45° line north-east claimed by Tunisia ;
and the northward line claimed by Libya to be a continuation seawards of
the last segment of the land frontier, under Petroleum Law No. 25 of 1955,
and Regulation No. 1 thereof. Ras Ajdir is also the point of departure of
the line perpendicular to the coast proposed by Italy in 1914, and of the line
of 26° north-east which had been followed by the two Parties in the
granting of concessions for the exploration and exploitation of mineral
resources during the period 1964-1972.

87. The Court will proceed to consider one by one the various lines
mentioned in the preceding paragraph. The first two lines were not
expressly agreed upon, but established initially by unilateral action. The
Court would therefore observe at the outset that an attempt by a unilateral
act to establish international maritime boundary lines regardless of the
legal position of other States is contrary to recognized principles of inter-
national law, as laid down, inter alia, in the Geneva Conventions of 1958 on
the Law of the Sea, especially the Convention on the Territorial Sea and the
Contiguous Zone and the Convention on the Continental Shelf, which
provide that maritime boundaries should be determined by agreement

52
67 CONTINENTAL SHELF (JUDGMENT)

between the Parties. This principle has been retained in the draft conven-
tion on the Law of the Sea. In 1951 the Court, in the Fisheries case, held
that :

“The delimitation of sea areas has always an international aspect ;
it cannot be dependent merely upon the will of the coastal State as
expressed in its municipal law. Although it is true that the act of
delimitation is necessarily a unilateral act, because only the coastal
State is competent to undertakeit, the validity of the delimitation with
regard to other States depends upon international law.” (ZCJ.
Reports 1951, p. 132.)

*

88. The ZV 45° line was presented by Tunisia as the last segment of the
delimitation, based on the 50-metre isobath, as far north as the parallel of
Ras Kaboudia, of what Tunisia claims to be the zone of its historic rights
over sedentary and other fisheries since time immemorial. In the Tunisian
pleadings it was repeatedly claimed that the ZV 45° line drawn from the
land frontier at Ras Ajdir, at an angle of 45° in a north-easterly direction,
as far as the intersection with the 50-metre isobath, was established by the
Instruction of the Director of Public Works of 31 December 1904 on the
Navigation and Sea Fisheries Department. Article 62 of the Instruction
did in fact define the areas of surveillance for the fishing of sponges and
octopuses, within which the administrative authorities exercised exclusive
power of making regulations and control, and in defining Zone 4 it made
reference to “a line drawn north-east from Ras Ajdir to the intersection
with the 50-metre depth line”. The first express mention of the ZV 45° line
appears in the Decree of 26 July 1951, reorganizing the Legislation on
Fishery Control, Article 3 (b) of which contains a specific reference to the
line in question, in the following terms :

“{b) From Ras Kaboudia to the Tripolitanian frontier, the sea area
bounded by a line which, starting from the end of the 3-mile line
described above, meets the 50-metre isobath on the parallel of Ras
Kaboudia and follows that isobath as far as its intersection with a line
drawn north-east from Ras Ajdir, ZV 45°.”

89. The 1951 Decree, though dealing with an exclusive fisheries zone
reserved for vessels flying the French or Tunisian flags only, was the real
legislative source of the ZV 45° line. Tunisian Law No. 62-35 of 16 Octo-
ber 1962 repealed Article 3 of the 1951 Decree and instituted a new
territorial sea régime. From Ras Kaboudia to the Tuniso-Libyan frontier,
the territorial sea was the part of the sea bounded by a line which, starting
from the end-point of the 12-nautical-mile line delimiting the territorial sea
on the other side of Ras Kaboudia, intersected, on the Ras Kaboudia

53
68 CONTINENTAL SHELF (JUDGMENT)

parallel, the 50-metre isobath, and then followed that isobath to its point of
intersection with a line running from Ras Ajdir in a northeasterly direc-
tion, ZV 45°. This was a short-lived provision, because Tunisian Law
63-49, of 30 December 1963 redefined the territorial sea as

“from the Tunisian/ Algerian frontier to the Tunisian/ Libyan frontier
and around the adjacent islands, the area of the sea lying between
low-water mark and a parallel line drawn six miles to seaward, with
the exception of the Gulf of Tunis, which, within the line Cape
Farina-Plane Island-Zembra Island-Cape Bon, falls whoily within the
said sea”.

The area within the 50-metre isobath from Ras Kaboudia to the intersec-
tion of that isobath with a line drawn north-east from Ras Ajdir, ZV 45°,
was now defined as part of a reserved zone “contiguous to the Tunisian
territorial sea as defined above, within which only vessels flying the Tuni-
sian flag may be authorized to fish”.

90. The existence of the ZV 45° line may have been implied by the 1904
Instruction, but was expressly stated only by the 1951 Decree. Those were
in any event unilateral acts, internal legislative measures, which were never
the subject of agreement by Libya. Diplomatic correspondence containing
references to the 45° line prior to 1951 has been quoted in the Libyan
pleadings, but this contributes only to cast doubts on the acceptance of the
line by the States then in control of neighbouring territories. The Court
concludes that the Tunisian ZV 45° north-east line, originally intended
only as the limit of an area of surveillance in the context of specific fishery
regulations, constitutes a unilateral claim, but was never a line plotted for
the purpose of lateral maritime delimitation, either in the seas or on the
continental shelf below them. Taking all the stages of the Tunisian-Libyan
relations into account, up to the time when the Special Agreement was
concluded, the ZV 45° north-east line is not opposable to Libya, even as a
mere inchoate maritime boundary between the two countries.

*

91. Tunisia put forward its claim to a maritime boundary along the ZV
45° line in the framework of legislation for the protection of its fishing
interests. It was, however, in the context of legislation relating to its
interests in the field of hydrocarbons that Libya advanced its claim to a
maritime boundary running in a northerly direction, “in the general direc-
tion of the land boundary established by the 1910 Convention”. On
21 April 1955, Libya issued a Petroleum Law (Law No. 25 of 1955), fol-
lowed by Petroleum Regulation No. 1 of 15 June 1955, both published in
the Official Gazette of the Kingdom of Libya ; the Regulation, issued
pursuant to Article 24 of the Law, provided for the publication of an

54
69 CONTINENTAL SHELF (JUDGMENT)

official map, attached to the Regulation “for the purpose of the Petroleum
Law 1955”, and on which “the international frontiers, petroleum zones
and the grid” were to be indicated. Article 3 of the 1955 Law established a
division of the territory of Libya into four petroleum zones ; its Article 4,
paragraph 1, included the following provision :

“This Law shall extend to the seabed and subsoil which lie beneath
the territorial waters and the high seas contiguous thereto under the
control and jurisdiction of the United Kingdom of Libya. Any such
seabed and subsoil adjacent to any Zone shall for the purpose of this
Law be deemed to be part of that Zone.”

The Regulation defined more fully the zones set out in the Law. The
definition of the relevant zone (the Province of Tripolitania) made no
express reference to a maritime or continental shelf boundary with Tuni-
sia. However, the official map which is attached to the Regulation, a map
on the very small scale of 1:2,000,000, shows a dashed-and-dotted line (the
symbol used on the map for “Territorial Boundaries”) running from Ras
Ajdir due north, seawards to the edge of the map, a distance of some 62.9
nautical miles. A similar line, also to the edge of the map but projecting
noticeably farther out to sea, also runs due north, from the border with
Egypt.

92. Both the Law and the Regulation which followed it are purely
internal legislative acts, intended to identify domestic zones for the petro-
leum exploration and exploitation activities of Libya, and could, in view of
the admission by Libya itself during the oral proceedings that the Law does
not purport to be an “act of delimitation”, hardly be considered even as a
unilateral claim for maritime lateral boundaries with Tunisia. Moreover,
paragraph 1 of Article 4 of the Law refers to the “seabed and subsoil which
lie beneath the territorial waters and the high seas contiguous thereto
under the control and jurisdiction” of Libya ; there is no evidence that
Libya had claimed control and jurisdiction over a contiguous zone of
about 50 nautical miles beyond the territorial sea prior to the time the Law
was enacted. Furthermore, the facts of the case do not, in particular, allow
any assumption of acquiescence by Tunisia to such a delimitation ; indeed
its manifested attitude excludes the possibility of speaking of such acquies-
cence. There is no doubt that Libya in 1955, by enacting the Petroleum
Law and Petroleum Regulation No. 1, purported to claim sovereign rights
over shelf resources ; but the mere indication on the map of the line in
question is not sufficient even for the mere purpose of defining a formal
claim at the level of international relations to a maritime or continental
shelf boundary. For these reasons the Court finds that the line referred to
by the Libyan Legislation of 1955 is not opposable to Tunisia, that the ZV
45° line is not opposable to Libya and that neither can be taken into
consideration for the purposes of this Judgment.

55
70 CONTINENTAL SHELF (JUDGMENT)

93. In the view of the Court, a line which does have a bearing upon the
questions with which it is concerned is the third line mentioned in para-
graph 86 above, the line designed to be “normal” or “perpendicular” to
that section of the coast where the land frontier begins. According to
Libya, this line emerged from the attitude of Italy, which, having suc-
ceeded Turkey in the exercise of sovereignty over Tripolitania, refused to
accept the line at 45° as lateral delimitation of the maritime fishery zones
claimed by the authorities of the neighbouring Protectorate. An incident
occurring in 1913, when an Italian torpedo boat arrested three Greek
fishing vessels in an area claimed by Tunisia to fall within the zone
delimited by the ZV 45° line, gave Italy occasion to propose a delimitation
line between Libyan and Tunisian sponge-banks, drawn perpendicularly
to what was considered to be the direction of the coastline at Ras Ajdir. In
any event, Italy developed this delimitation line, which became a sort of
tacit modus vivendi, more formally in 1919, with the issuance of Instruc-
tions for the Surveillance of Maritime Fishing in the waters of Tripolitania
and Cyrenaica, which provided that :

“As far as the sea border between Tripolitania and Tunisia is
concerned, it was agreed to adopt as a line of delimitation the line
perpendicular to the coast at the border point, which is, in this case,
the approximate bearing north-north-east from Ras Ajdir.”

94. In order to avoid the danger of friction that might arise from the
difficulty of establishing the precise position of a foreign vessel near the
frontier, the Italian authorities established two eight-mile buffer zones at
the two ends of the Libyan coast, within which vessels flying foreign flags
and not holding a licence from the Italian authorities would be liable to be
ordered away but not seized. Both Parties during the oral proceedings
recognized that a de facto compromise or provisional solution had been
achieved by means of the buffer zone, which operated for a long time
without incident and without protest from any side. The line was reaf-
firmed in 1931 by the Italian authorities in Libya. Such was then the
situation which existed in this respect when both countries became inde-
pendent. The exact angle of inclination of the “normal” or “perpendicu-
lar” line was never spelled out by the Italian regulations, which merely
referred to a perpendicular to the coast as being on “the approximate
bearing north-north-east”.

95. The Court considers that the evidence of the existence of such a
modus vivendi, resting only on the silence and lack of protest on the side of
the French authorities responsible for the external relations of Tunisia,
falls short of proving the existence of a recognized maritime boundary
between the two Parties. Indeed, it appears that Libya is not in fact
contending that it had that status, but rather that the evidence that such a
line was employed or respected to a certain extent is such as to deprive the
ZV 45° line of credibility. But in view of the absence of agreed and clearly
specified maritime boundaries, the respect for the tacit modus vivendi,

56
71 CONTINENTAL SHELF (JUDGMENT)

which was never formally contested by either side throughout a long period
of time, could warrant its acceptance as a historical justification for the
choice of the method for the delimitation of the continental shelf between
the two States, to the extent that the historic rights claimed by Tunisia
could not in any event be opposable to Libya east of the modus vivendi
line.

96. Lastly, in this connection, the Court could not fail to note the
existence of a de facto line from Ras Ajdir at an angle of some 26° east of
north, which was the result of the manner in which both Parties initially
granted concessions for offshore exploration and exploitation of oil and
gas. This line of adjoining concessions, which was tacitly respected for a
number of years, and which approximately corresponds furthermore to the
line perpendicular to the coast at the frontier point which had in the past
been observed as a de facto maritime limit, does appear to the Court to
constitute a circumstance of great relevance for the delimitation. Since this
is a matter closely bound up with the practical method of delimitation, the
Court will examine the nature and genesis of the line when it comes to that
part of the Judgment.

97. The next important feature, relevant for the delimitation, which the
Court must examine is the existence of an area off the coasts of Tunisia
over which it claims historic rights deriving from long-established fishing
activities. In this connection, it will however also be convenient to note
what are the areas claimed by Tunisia as its internal waters and territorial
sea, and in particular the baselines from which the breadth of the territorial
sea area is measured ; the position of those baselines is, it is claimed by
Tunisia, justified by the link of those areas with the “land domain” con-
stituted by the long-established fixed fisheries. Libya has contended in its
submissions that these baselines

“are not opposable to Libya for the purposes of the delimitation and
the results of giving effect to them would in any event be inappro-
priate and inequitable”.

For the purpose of comparing areas of continental shelf in the light of the
criterion of proportionality, it is Libya’s view that “the entire area of
sea-bed and subsoil beyond the low-water mark” of each State must be
taken into account. The Court has been furnished with calculations show-
ing that the inclusion, or exclusion, for this purpose of the areas claimed by
Tunisia as internal waters or territorial sea makes a very marked difference
in the ratios resulting from any foreseeable delimitation line. Tunisia,
while contending that the baselines are in any event opposable to Libya for
lack of timely protest on its part, argues that their “main justification” is

57
72 , CONTINENTAL SHELF (JUDGMENT)

the existence of historic waters over the zone of fixed fisheries. It will
therefore be convenient to deal with the questions of the historic rights, the
baselines, and the test of proportionality, in relation to each other.

98. The historic rights claimed by Tunisia derive from the long-estab-
lished interests and activities of its population in exploiting the fisheries of
the bed and waters of the Mediterranean off its coasts : the exploitation of
the shallow inshore banks for fixed fisheries for the catching of swimming
species, and of the deeper banks for the collection of sedentary species,
namely sponges. According to Tunisia, the antiquity of this exploitation,
and the continuous exercise both of proprietary rights by the inhabitants of
Tunisia over the fixed fisheries, and of rights of surveillance and control,
amounting to the exercise of sovereign rights, by the Tunisian. authorities,
over the fisheries of both kinds, coupled with at least the tacit toleration
and recognition thereof by third States, has resulted in the acquisition by
Tunisia of historic rights over a substantial area of sea-bed. Accordingly,
Tunisia claims that the delimitation of the continental shelf between itself
and Libya must not encroach at any point upon the area within which
Tunisia possesses such historic rights. Libya, however, in addition to
denying the possibility in general of excluding certain sea-bed areas from
consideration, as noted above, claims that in so far as the area claimed
might overlap with the natural prolongation of Libya’s land territory, a
fishing practice of one State cannot in principle prevail over the inherent
and ab initio rights of another State in respect of its natural prolongation.
Furthermore, while not denying the existence of the fishing practices relied
on, Libya questions whether the rights claimed to have been enjoyed
amount to an exercise of sovereignty, whether they have been exercised
over a single identifiable homogeneous area, and whether there has been
such international recognition as is alleged by Tunisia.

99. Much of Tunisia’s argument in connection with its historic fishing
activities has been devoted to pointing out and illustrating a parallel
between the modern recognition of the rights of the coastal State over its
natural extension into and under the sea, and the asserted recognition by
third States of Tunisia’s acquisition of rights over the banks and shoals off
its coasts which, because of their exceptional geographical character, were
capable of being exploited centuries before the continental shelf became of
economic and legal significance. Tunisia claimed to have exercised sover-
eignty over these areas, and cited in support legislative acts and other
indicia of the exercise of supervision and control dating back to the time
“whereof the memory of man runneth not to the contrary”. There is
insistence on Tunisia’s part that these rights have been recognized for
centuries by other States. Such exercise of sovereignty has even led to, and
is evidenced by, the acquisition of possessory rights by Tunisian nationals
over the areas of fixed fisheries ; so far as the sedentary fishing areas are

58
73 CONTINENTAL SHELF (JUDGMENT)

concerned, while these have at times been exploited by non-Tunisians, this
has been under concessions or licences granted, or subject to conditions
fixed, by the Tunisian authorities. All these areas have been claimed as
“historic rights” under customary international law. The main thrust of the
argument of Tunisia would seem to be to emphasize that the exploitation
of these islands and the shoals surrounding them is a demonstration that
they belong to the Tunisian landmass and are its extensions under the sea ;
indeed, that the offshore areas are “submerged Tunisia”. Tunisia argues
that there is a striking coincidence between the status of “the Tunisian
sedentary fisheries and the way they fit into the theory of the continental
Shelf’, and claims that this should have an impact on the delimitation of
the continental shelf, saying that

“the historic titles which Tunisia acquired in the course of centuries
have come to anticipate the appearance of the legal concept of natural
prolongation, and after the appearance of that concept in interna-
tional law, those titles have come to be the manifestation of part of the
prolongation. So far from contradicting the natural prolongation,
they afford the most apt illustration of it... drawn from history”.

Tunisia also attempts to prove that

“the delimitation of the continental shelf must logically take account
of the objective situation created from time immemorial by Tunisia’s
historic rights in the Gulf of Gabes, which . . . constitutes one of the
oldest and most natural manifestations of natural prolongation”.

The Court is of the view that, although parts of the areas in question are not
part of the continental shelf in the legal sense, which starts beyond the
territorial sea, the sea-bed of the region of internal waters within the
Tunisian baselines and of the territorial sea is the natural prolongation of
the land territory in the physical sense.

100. In so far as the question of historic fishing rights is raised in
connection with the concept of “natural prolongation”, it no longer fails
for consideration in view of the Court’s findings on that matter (para-
graphs 67-68 above). The historic rights remain however to be considered
in themselves. Historic titles must enjoy respect and be preserved as they
have always been by long usage. In this connection, it may be recalled that,
when the 1958 Conference on the Law of the Sea had occasion to consider
the matter, it adopted a resolution entitled “Régime of historic waters”,
which was annexed to the Final Act, requesting the General Assembly to
arrange for a study of the topic. In 1959, the Assembly adopted a resolution
requesting the International Law Commission to take up the study of the
“Juridical régime” of historic waters, including historic bays. The Inter-
national Law Commission has not yet done so. Nor does the draft con-
vention of the Third Conference on the Law of the Sea contain any detailed
provisions on the “régime” of historic waters : there is neither a definition
of the concept nor an elaboration. of the juridical régime of “historic

59
74 CONTINENTAL SHELF (JUDGMENT)

waters” or “historic bays”. There are, however, references to “historic
bays” or “historic titles” or historic reasons in a way amounting to a
reservation to the rules set forth therein. It seems clear that the matter
continues to be governed by general international law which does not
provide for a single “régime” for “historic waters” or “historic bays”, but
only for a particular régime for each of the concrete, recognized cases of
“historic waters” or “historic bays”. It is clearly the case that, basically, the
notion of historic rights or waters and that of the continental shelf are
governed by distinct legal régimes in customary international law. The first
régime is based on acquisition and occupation, while the second is based
on the existence of rights “ipso facto and ab initio”. No doubt both may
sometimes coincide in part or in whole, but such coincidence can only be
fortuitous, as in the case of Tunisia where the fishing areas cover the access
to its continental shelf, though only as far as they go. While it may be that
Tunisia’s historic rights and titles are more nearly related to the concept of
the exclusive economic zone, which may be regarded as part of modern
international law, Tunisia has not chosen to base its claims upon that
concept.

101. In any event, other considerations are governing. For the purpose
of exercising sovereign rights over submarine areas before the coasts of a
State, the term “continental shelf”, as defined in Article 1 of the 1958
Geneva Convention on the Continental Shelf, is used as referring to the
sea-bed and subsoil of the submarine areas “outside the area of the ter-
ritorial sea”. This definition was regarded by the Court, in its Judgment in
the North Sea Continental Shelf cases, as part of customary international
law. There is no doubt that it is generally accepted, as may be seen from,
inter alia, the text of Article 76 of the draft convention on the Law of the
Sea. By their national legislation both Parties have fixed 12 nautical miles
as the outer limit of their territorial sea, measured from the baselines
determined by them. The Court has already noted (paragraph 89 above)
that the Tunisian Law of 30 December 1963 claimed the whole of the Gulf
of Tunis as territorial sea ; round the remainder of the coast the outer limit
was a line six miles seaward of low-water mark. In 1973, however, Tunisia
promulgated a law (Law No. 73-49 of 2 August 1973) declaring the exis-
tence of a territorial sea of a breadth of 12 miles, calculated from baselines
constituted by

“the low-water mark and . . . straight baselines drawn in the direction
of the Shebba shores and to the Kerkennah Islands where sedentary
fisheries are to be found, and the closing lines of the Gulf of Tunis and
of the Gulf of Gabes”.

The law went on to declare that the waters of the Gulf of Tunis and of the
Gulf of Gabes were “internal waters”. A Decree of 3 November 1973
provided more detailed definition of the position of the baselines, which
involve, inter alia, the closing of the Gulf of Gabes by a straight line. As

60
75 CONTINENTAL SHELF (JUDGMENT)

explained above, Libya considers that those lines are not opposable to
Libya and that “the results of giving effect to them would in any event be
inappropriate and inequitable”.

102. In sum, the Court notes that the question of Tunisia’s historic
rights may be relevant for the decision in the present case in a number of
ways. In the first place, there is the principal contention of Tunisia based
on its historic fishery rights :

“The delimitation must not, at any point, encroach upon the area
within which Tunisia possesses well-established historic rights . . ”

Secondly, the ZV 45° line, advanced as a maritime boundary, is based
upon legislation and practice in connection with the exercise of those rights
within an area defined, in part, by that line. The Court has already given its
findings in respect of the ZV 45° line (paragraph 95 above). Thirdly, the
rights in respect of the fixed fisheries for the capture of mobile species, as
distinct from the sponge fisheries, are relied on as justification for the
drawing of straight baselines for measurement of territorial waters ; that
matter will be dealt with below. It should however be noted here that
Tunisia’s claim that the areas between those baselines and low-water mark
should be excluded from the proportionality calculations is based upon the
contention that the continental shelf, as a legal concept, excludes the area
of sea-bed under the territorial sea and under internal waters within the
baselines. Thus the areas to be excluded are not co-extensive with the area
claimed as that of historic rights ; only what are claimed as areas of internal
waters or territorial sea are to be excluded. It follows that the validity of the
historic rights is not a problem directly relevant to the proportionality
question.

103. The Parties are, as noted earlier in this Judgment (paragraph 36), in
agreement as to the need to take into account

“the element of a reasonable degree of proportionality, which a
delimitation carried out in accordance with equitable principles ought
to bring about between the extent of the continental shelf areas
appertaining to the coastal State and the length of its coast measured
in the general direction of the coastline” U.C.J. Reports 1969, p. 54,
para. 101 (D) (3)),

and the Court considers that that element is indeed required by the fun-
damental principle of ensuring an equitable delimitation between the
States concerned. The differences between the Parties are as to which
coasts should be taken into account, and whether or not the whole areas of
sea-bed below low-water mark are to be compared. As far as the coasts are
concerned, the finding of the Court is set out in paragraphs 74-75 above ;
there remains the question of the sea-bed areas. It is clear that in the
circumstances of many, if not most, delimitations between adjacent States,
the assessment of proportionality will produce results which are hardly

61
76 CONTINENTAL SHELF (JUDGMENT)

different, whether the areas of sea-bed beneath territorial and internal
waters are included or omitted from consideration. If both States claim
territorial waters of the same breadth, around coasts of generally similar
configuration, and calculated from baselines determined on the same
general basis, then the relative proportions to each other of the areas of
continental shelf stricto sensu appertaining to each State are likely to be
broadly the same as the relative proportions of the sea-bed areas com-
prising both the continental shelf and the bed of the territorial sea and
internal waters. For this reason, the Court does not consider that any
general rule of law exists which requires the test of proportionality always
to be applied by adopting one of the two methods. In a case such as the
present one in which the two calculations would produce different results,
it is the relevant circumstances of the area which will afford the basis for
determining whether it is the comparison between the more restricted, or
between the more extensive, areas that will determine whether the result is
equitable.

104. In the circumstances of the present case, the Court is not convinced
by the Tunisian contention that the areas of internal and territorial waters
must be excluded from consideration ; but in so finding it is not making
any ruling as to the validity or opposability to Libya of the straight
baselines. It should be reaffirmed that the continental shelf, in the legal
sense, does not include the sea-bed areas below territorial and internal
waters ; but the question is not one of definition, but of proportionality as
a function of equity. The fact that a given area is territorial sea or internal
waters does not mean that the coastal State does not enjoy “sovereign
rights for the purpose of exploring it and exploiting its natural resources” ;
it enjoys those rights and more, by virtue of its full sovereignty over that
area. Furthermore, the element of proportionality is related to lengths of
the coasts of the States concerned, not to straight baselines drawn round
those coasts. The question raised by Tunisia : “how could the equitable
character of a delimitation of the continental shelf be determined by
reference to the degree of proportionality between areas which are not the
subject of that delimitation?” is beside the point ; since it is a question of
proportionality, the only absolute requirement of equity is that one should
compare like with like. If the shelf areas below the low-water mark of the
relevant coasts of Libya are compared with those around the relevant
coasts of Tunisia, the resultant comparison will, in the view of the Court,
make it possible to determine the equitable character of a line of delimi-
tation.

105. Since the Court thus does not find it necessary to pass on the
question of historic rights as justification for the baselines, it is only if the
method of delimitation which the Court finds to be appropriate is such that
it will or may encroach upon the historic rights area that the Court will have
to determine the validity and scope of those rights, and their opposability
to Libya, in the context of a delimitation of the continental shelf. If

62
77 CONTINENTAL SHELF (JUDGMENT)

however the method of delimitation thus arrived at, independently of the
existence of those rights, is such that the delimitation line will undoubtedly
leave Tunisia in the full and undisturbed exercise of those rights — what-
ever they may be — over the area claimed to be subject to them, so far as
opposable to Libya, then a finding by the Court on the subject will be
unnecessary. Such is in fact, in the view of the Court, the result of the
method of delimitation to be indicated further on in this Judgment. The
fact that the point is made the subject of one of Tunisia’s submissions does
not affect the matter ; as in the Fisheries case (I.C.J. Reports 1951, p. 126),
the Court considers that the rights claimed are elements which “may be
taken into account only in so far as they would appear to be relevant for
deciding the sole question in dispute”, that is to say, in this context, the
practical method for effecting an equitable delimitation.

106. In their pleadings, as well as in their oral arguments, both Parties
appear to have set so much store by economic factors in the delimitation
process that the Court considers it necessary here to comment on the
subject. Tunisia seems to have invoked economic considerations in two
ways : firstly, by drawing attention to its relative poverty vis-à-vis Libya in
terms of absence of natural resources like agriculture and minerals, com-
pared with the relative abundance in Libya, especially of oil and gas wealth
as well as agricuitural resources ; secondly, by pointing out that fishing
resources derived from its claimed “historic rights” and “historic waters”
areas must necessarily be taken into account as supplementing its national
economy in eking out its survival as a country. For its part, Libya
strenuously argues that, in view of its invocation of geology as an indispen-
sable attribute of its view of “natural prolongation”, the presence or
absence of oil or gas in the oil-wells in the continental shelf areas apper-
taining to either Party should play an important part in the delimitation
process. Otherwise, Libya dismisses as irrelevant Tunisia’s argument in
favour of economic poverty as a factor of delimitation on any other
grounds.

107. The Court is, however, of the view that these economic consider-
ations cannot be taken into account for the delimitation of the continental
Shelf areas appertaining to each Party. They are virtually extraneous fac-
tors since they are variables which unpredictable national fortune or ca-
lamity, as the case may be, might at any time cause to tilt the scale one way
or the other. A country might be poor today and become rich tomorrow as
a result of an event such as the discovery of a valuable economic resource.
As to the presence of oil-wells in an area to be delimited, it may, depending

63
78 CONTINENTAL SHELF (JUDGMENT)

on the facts, be an element to be taken into account in the process of
weighing all relevant factors to achieve an equitable result.

108. In the light of the principles and rules of international law ap-
plicable to the delimitation of the continental shelf in the present case
which have been examined and discussed above, and taking into account
the relevant circumstances which have been identified, the Court will now
turn to the second part of its task under the Special Agreement. In the
second paragraph of Article 1 thereof the Court is requested to “clarify the
practical method for the application of those principles and rules in this
specific situation” (Libyan translation), or, in the alternative translation
supplied by Tunisia, to “specify precisely the practical way in which the
aforesaid principles and rules apply in this particular situation”. On the
basis of either text, the outcome is to be such as to “enable the experts of the
two countries to delimit those areas without any difficulties”. The Court
has already examined the controversy between the Parties as to the correct
interpretation of this text, and the precise role which it was the intention of
the Parties to attribute to the Court (supra, paragraphs 25 ff.). As there
stated, the Court’s indications of the practical methods must be of such a
degree of precision that the only task remaining will be the technical one
making possible the drafting of the treaty incorporating the result of the
work of the experts entrusted with the drawing of the delimitation line. The
drawing of that line is not part of the function conferred on the Court by
the Parties. It is, however, clear that the fact that the Parties have reserved
for themselves the determination, by treaty, of the boundary delimiting the
two continental shelf areas, does not prevent the Court from indicating the
boundary which, in its view, would result from the application of such
method as the Court may choose for the Parties to achieve the relevant
determination. Furthermore, in the light of the Court’s consideration of
the concept of proportionality in paragraph 103 above, it is clearly not
possible for the Court to apply this concept, by way of touchstone of
equitableness, to the method or methods it may indicate, unless it can
arrive at a reasonably clear conception of the extent of the areas on each
side of the eventual line ; and it must therefore be able to define approxi-
mately the course of the line which it will be the task of the experts to plot
with accuracy. It is thus on this basis that the Court will proceed to indicate
the method of delimitation deemed appropriate in this case.

*

109. Before considering the methods of delimitation discussed by the
Parties in argument, the Court thinks it appropriate to make some obser-
vations on the equidistance method. The Court held in the North Sea

64
79 CONTINENTAL SHELF (JUDGMENT)

Continental Shelf cases, which also concerned adjacent States, that the
equidistance method of delimitation of the continental shelf is not pre-
scribed by a mandatory rule of customary law U.C.J. Reports 1969, p. 46,
para. 83 ; p. 53, para. 101). On the other hand it emphasized the merits of
this rule in cases in which its application leads to an equitable solution. The
subsequent practice of States, as is apparent from treaties on continental
shelf boundaries, shows that the equidistance method has been employed
in a number of cases. But it also shows that States may deviate from an
equidistance line, and have made use of other criteria for the delimitation,
whenever they found this a better way to arrive at an agreement. One
solution may be a combination of an equidistance line in some parts of the
area with a line of some other kind in other parts, as dictated by the
relevant circumstances. Examples of this kind are provided by the 1977
arbitration on the Delimitation of the Continental Shelf between France
and the United Kingdom, and by the Convention between France and
Spain on the Delimitation of the Continental Shelves of the two States in
the Bay of Biscay of 29 January 1974. Treaty practice, as well as the history
of Article 83 of the draft convention on the Law of the Sea, leads to the
conclusion that equidistance may be applied if it leads to an equitable
solution ; if not, other methods should be employed.

110. Nor does the Court consider that it is in the present case required,
as a first step, to examine the effects of a delimitation by application of the
equidistance method, and to reject that method in favour of some other
only if it considers the results of an equidistance line to be inequitable. A
finding by the Court in favour of a delimitation by an equidistance line
could only be based on considerations derived from an evaluation and
balancing up of all relevant circumstances, since equidistance is not, in the
view of the Court, either a mandatory legal principle, or a method having
some privileged status in relation to other methods. It is to be noted that in
the present case Tunisia, having previously argued in favour of a delimi-
tation by the equidistance method for at least some of the area in dispute,
contended in its Memorial that the result of using that method would be
inequitable to Tunisia ; and that Libya has made a formal submission to
the effect that in the present case the equidistance method would result in
an inequitable delimitation. The Court must take this firmly expressed
view of the Parties into account. If however the Court were to arrive at the
conclusion, after having evaluated all relevant circumstances, that an
equidistance line would bring about an equitable solution of the dispute,
there would be nothing to prevent it from so finding even though the
Parties have discarded the equidistance method. But if that evaluation
leads the Court to an equitable delimitation on a different basis, there is no
need for it to give any further consideration to equidistance.

111. The Parties recognize that in international law there is no single
obligatory method of delimitation and that several methods may be
applied to one and the same delimitation. Each of the Parties has indicated,

65
80 CONTINENTAL SHELF (JUDGMENT)

with a greater or less degree of precision, the method or methods which in
its view should be employed to effect the delimitation in the present casein
order to comply with the principles and rules of international law regarded
as applicable by each Party and in their interaction as conceived by that
Party. Because of the views it holds as to the role of the Court under the
Special Agreement (paragraph 28), Libya has been less specific than Tuni-
Sia in its arguments on this matter. It has, however, given a description of a
practical method by which, it is said, the principle of natural prolongation
can be applied in this case. The Libyan approach is first to define the area
in which delimitation must be effected, and then to determine the relevant
natural prolongation which, as noted above, is for Libya the northward
thrust or prolongation of the African continental landmass. The task of the
experts appointed by the Parties will be to construct a line of delimitation
which is consistent with the northerly direction of the natural prolongation
and other relevant criteria. In order to achieve an equitable result over the
entire course of the delimitation, certain relevant geographical circum-
stances will have to be taken into account, resulting in the strictly north-
ward direction of the delimitation being modified. The resulting line is
indicated on Map No. 2 appended hereto.

112. After reserving the area of “historic rights” (paragraph 98 above),
Tunisia has indicated methods of two kinds, which give rise in their
application to the area in question to a “sheaf of lines” of delimitation, all
running in the same general direction across the area of continental shelf
(indicated on Map No. 2 appended hereto). The first group of methods
consists in defining the natural prolongation of the two States on the basis
of geological, geophysical and bathymetric data which, according to Tuni-
sia, as indicated in paragraph 64 above, themselves define possible lines of
delimitation. The second group of methods is geometrical, based on the
configurations of the coasts of the two Parties, with a view to implementing
the concepts of the coastal front and of proportionality, taking account of
the relevant circumstances which characterize the area, and abiding by
equitable principles. The second type of method produces results similar to
those of the first, as was in fact the declared intention of the Tunisian
Government in devising the geometrical methods of the second group.

113. The delimitation method proposed by Libya, on the basis of the
northward direction of natural prolongation, clearly stands or falls with its
basic contentions as to that direction ; since the Court has been unable to
uphold those contentions, no more need be said as to the Libyan method.
The same is true of the Tunisian methods of the first group, since the
geological, geophysical and bathymetric material advanced in support of
them do not, in the Court’s view, add up to “relevant circumstances” on
which a delimitation of the kind proposed by Tunisia could be based. In
addition, however, the methods proposed by both Parties give insufficient
weight to one circumstance in particular, and this consideration consti-
tutes an objection also to the Tunisian geometrical methods, which in any

66
CONTINENTAL SHELF (JUDGMENT)

81

 

 

 

   

12°

10°

38°

 

 

dra~

 

 

 
 

Ras Tajo

 

 

=

/ Lampedusa

 

 

 

 

  

 

 

 

34°

 

 

32°

   

12°

10°

 

 

Map No. 2

1 waters claimed by each Party.

Limit of territoria

Li

itation.

ine resulting from Libyan method of delim
Sheaf of lines resulting from Tunisian methods of delimitation.

67
82 CONTINENTAL SHELF (JUDGMENT)

event were advanced more as reinforcement of the methods based on other
criteria than as independent propositions. The Court will therefore indi-
cate what this circumstance is, and how it serves, with the support of other
circumstances which the Parties themselves have taken into account, to
produce an equitable delimitation.

* *

114. Any examination of methods, like the examination of applicable
rules and principles, must take as starting-point the particular geographi-
cal situation, and especially the extent and features of the area found to be
relevant to the delimitation. The Court has already explained (supra,
paragraphs 32-35, 75) what it considers to be the relevant area in the
present case ; the fact that the Court has found that it is necessary to define
this single area does not, however, imply that the Court considers it to be an
area featuring such geographical homogeneity as to justify the application
of a single method of delimitation throughout its extent. On the contrary,
in the view of the Court, the proper appreciation and taking into account of
the “relevant circumstances which characterize the area” call for the area
close to the coasts of the Parties to be treated differently from the areas
further offshore. The Court will therefore deal with the area as divided into
two sectors. It must, however, be emphasized that such difference of
treatment is ultimately dictated by the primordial requirement of achiev-
ing an overall equitable result.

115. The considerations which dictate this difference of treatment of
the two sectors of continental shelf for the purposes of delimitation are
intimately related to the varying influences of the individual circumstances
characterizing the area, and will be considered below. However, it should
be noted at the outset that the extent of the area to be delimited is such that
the terminal point to seaward of the delimitation line (which, for reasons
explained in paragraph 75 above, cannot be determined with any precision
by the Court) will be at a considerable distance from the nearest point on
the coasts of the two Parties and from the frontier point of Ras Ajdir.
Where the delimitation to be effected is upon such a scale as this, the use of
any one method of delimitation which may seem appropriate, in the light
of relevant circumstances, close to the shores of the States concerned, may
well suffer from the defect noted in 1969 with respect to the equidistance
method, that the distorting effects of certain factors on the course of the
line

“under certain conditions of coastal figuration are . .. comparatively
small within the limits of territorial waters, but produce their maxi-
mum effect in the localities where the main continental shelf areas lie
further out” (Z CJ. Reports 1969, p. 37, para. 59),

and “the further from the coastline the area to be delimited, the more
unreasonable are the results produced” (ibid., p. 49, para. 89 (a)). In sucha
situation, a possible means (though not the only one) of avoiding an

68
83 CONTINENTAL SHELF (JUDGMENT)

inequitable result is to employ one method of delimitation up to a given
distance from the coasts, and thenceforth to employ a different method. In
the view of the Court, the situation in the present case calls for an approach
of this kind. Since the determination of the appropriate point at which one
method of delimitation should supplement another is closely bound up,
not only with such circumstances as changes in coastal configurations, but
also with the practical effect of the method chosen for determination of the
initial sector, the Court will first indicate the method it finds to be ap-
plicable for the delimitation of the region closer to the coasts before
examining the question of the changeover point.

116. Since the continental shelf begins, for purposes of delimitation,
from the outer limit of the territorial sea, the starting point for the line of
delimitation in this case must be from the boundary of the territorial sea off
Ras Ajdir, the exact point (and thus the relationship of the delimitation
line to the unsettled lateral boundary of the territorial sea) depending upon
the direction of the line with respect to Ras Ajdir. While the Court is not
called upon to draw any boundary line between the coast and the outer
limit of the territorial sea, it is nevertheless the area immediately surround-
ing the starting point of the land frontier on which the Court must con-
centrate its attention with a view to the determination and appreciation of
the relevant circumstances characterizing that area.

* *

117. The circumstance alluded to in paragraph 113 above which the
Court finds to be highly relevant to the determination of the method of
delimitation is a circumstance related to the conduct of the Parties. The
Court has already considered the claims made by the Parties, each in
favour of a different line, unilaterally determined but, it is asserted, tacitly
respected or accepted ; both the ZV 45° line advanced by Tunisia as a
recognized boundary of a fishing zone, and the direct northward line
asserted as boundary of the Libyan petroleum zones, have been found by
the Court to be wanting in those respects necessary to ensure their oppo-
sability to the other Party. On the other hand, the history of the enactment
of petroleum licensing legislation by each Party, and the grant of successive
petroleum concessions, during the period from 1955 up to the signing of
the Special Agreement, shows that, as noted in paragraph 21 above, the
phenomenon of actual overlapping of claims did not appear until 1974,
and then only in respect of areas some 50 miles from the coast. A Tunisian
enlarged concession of 21 October 1966 was bounded on the east by a
“stepped” line (a form apparently dictated by the grid/block system for
grant of concessions) the eastern angles of which lay on a straight line at a
bearing of approximately 26° to the meridian. In 1968 Libya granted a
concession (No. 137) “lying to the eastward of a line running south/
southwest from the point 33° 55’ N, 12° E to a point about one nautical
mile offshore” the angle thereof viewed from Ras Ajdir being 26° ; the
western boundaries of subsequent Libyan concessions followed the same

69
84 CONTINENTAL SHELF (JUDGMENT)

line, which, Libya has explained, “followed the direction of the Tunisian
concessions”. The result was the appearance on the map of a de facto line
dividing concession areas which were the subject of active claims, in the
sense that exploration activities were authorized by one Party, without
interference, or (until 1976) protests, by the other. The Court does not of
course overlook the fact that the areas to which a legal claim was asserted
by both Parties were more far-reaching ; Libya claimed sovereign rights as
far west as the meridian of Ras Ajdir, and Tunisia claimed as far as the ZV
45° line, and in 1974 adopted an equidistance line as south-eastern boun-
dary of its concessions. The actual situation, however, was that which has
just been described.

118. It should be made clear that the Court is not here making a finding
of tacit agreement between the Parties — which, in view of their more
extensive and firmly maintained claims, would not be possible — nor is it
holding that they are debarred by conduct from pressing claims inconsis-
tent with such conduct on some such basis as estoppel. The aspect now
under consideration of the dispute which the Parties have referred to the
Court, as an alternative to settling it by agreement between themselves, is
what method of delimitation would ensure an equitable result ; and it is
evident that the Court must take into account whatever indicia are avail-
able of the line or lines which the Parties themselves may have considered
equitable or acted upon as such — if only as an interim solution affecting
part only of the area to be delimited. In this connection, the Court notes
that Libya, while emphasizing that the de facto line between the conces-
sions was “at no time accepted by Libya as the legal line of delimitation”,
observed that it was one that did “suggest the kinds of lines that, in the
context of negotiations, might have been put forward for discussion”, that
is to say, with a view to achieving an agreed delimitation. Furthermore, the
line was not intended as a delimitation of a fisheries zone, or of a zone of
surveillance. It was drawn by each of the two States separately, Tunisia
being the first to do so, for purposes of delimiting the eastward and
westward boundaries of petroleum concessions, a fact which, in view of the
issues at the heart of the dispute between Tunisia and Libya, has great
relevance.

119. A further relevant circumstance is that the 26° line thus adopted
was neither arbitrary nor without precedent in the relations between the
two States. It should be recalled that in the context of delimitation of the
territorial sea the methods of delimitation, other than equidistance, exam-
ined by the Committee of Experts for the International Law Commission
in 1953 were the continuation in the seaward direction of the land frontier,
the drawing of a perpendicular to the coast at the point of its intersection
with the land frontier, and the drawing of a line perpendicular to the line of
general direction of the coast. The Court has already indicated how, in the
relations between France and Italy during the period when these States
were responsible for the external relations of present-day Tunisia and
Libya, there came into existence a modus vivendi concerning the lateral

70
85 CONTINENTAL SHELF (JUDGMENT)

delimitation of fisheries jurisdiction expressed in de facto respect for a line
drawn from the land frontier at approximately 26° to the meridian (pa-
ragraph 94, supra), which was proposed on the basis that it was perpen-
dicular to the coast. It has been argued by Libya that “the drawing of lines
of delimitation which reflect the projection of the territorial land boun-
daries into and under the sea is clearly accepted in State practice” and that
at Ras Ajdir a continuation of the land frontier seaward would be roughly
perpendicular to the coast at that point as well as to a more extensive length
of coastal front. Tunisia, however, disagreed that the evidence of State
practice supplied by Libya supports the conclusion sought to be drawn, as
well as the alleged direction of the coast and of the land boundary.

120. The Court has already explained why the idea that it was the effect
of the 1910 Boundary Convention, which defined the land frontier, to
delimit also the maritime areas off Ras Ajdir, must be rejected (supra,
paragraph 85). Divorced from that contention, as well as from the general
geologically-based contention of the northward thrust, the factor of per-
pendicularity to the coast and the concept of prolongation of the general
direction of the land boundary are, in the view of the Court, relevant
criteria to be taken into account in selecting a line of delimitation calcu-
lated to ensure an equitable solution ; and while there is undoubtedly room
for differences of opinion between geographers as to the “direction” of any
land frontier which is not constituted by a straight line, or of any coast
which does not run straight for an extensive distance on each side of the
point at which a perpendicular is to be drawn, the Court considers that in
the present case any margin of disagreement would centre round the ©
26° line which was identified both by the Parties and by the States of which
they are the territorial successors as an appropriate limit (see paragraphs
94 and 117 above). It should also not be lost sight of that, as explained
above, the Court is at this stage confining its attention to the delimitation
of the sea-bed area which is closer to the coast at Ras Ajdir, so that in
assessing the direction of the coastline it is legitimate to disregard for the
present coastal configurations found at more than a comparatively short
distance from that point, for example the island of Jerba.

121. Accordingly, the Court finds that for the initial stage of the delimi-
tation, seaward from the outer limit of the territorial sea, the practical
method to be applied, taking account of the circumstances which the Court
has identified as relevant, is as follows. There should first be determined
what point on the outer limit of the territorial sea corresponds to the
intersection of that limit with a line drawn from the terminal point of the
land frontier through the point 33° 55’ N, 12° E, thus at an angle to the
meridian corresponding to the angle of the western boundary of Libyan
Petroleum Concessions Nos. NC 76, 137, NC 41 and NC 53, which
was aligned with the eastern points of the zig-zag south-eastern boundary
of the Tunisian concession “Permis complémentaire offshore du Golfe
de Gabés” (21 October 1966). On the information available to the Court,
that angle appears to be 26° ; it will, however, be for the experts of the
Parties to determine it with exactness. From the intersection point so

71
86 CONTINENTAL SHELF (JUDGMENT)

determined, the line of delimitation of continental shelf areas between the
Parties should initially run at that same angle to the meridian. With regard
to fishing rights, the Court has found (paragraphs 90 and 95 above) that it
is the perpendicular to the coast, and not the ZV 45° line advanced by
Tunisia, which is the only lateral boundary opposable to Libya of the area
claimed by Tunisia as subject to historic rights. Accordingly, the Court
does not consider that a delimitation by the method now indicated raises
any issue which would make it necessary for the Court to decide on the
validity or opposability to Libya of the historic rights claimed. As for
Libya, it has reminded the Court that areas off its coasts have also for very
many years been the scene of the exercise of sponge-fishing rights, but has
not expressly submitted that the delimitation may not encroach on such
areas ; in any event, it has not claimed to exercise such rights further west
than the line defined by the Italian Instructions of 1919 (paragraph 93
above), that is to say, the perpendicular to the coast. The 26° line therefore
reflects all appropriate factors ; as the line extends further seawards,
however, certain other relevant factors come into play, and it is to con-
sideration of such factors, and of their effect in determining how far the
26° line should extend, and what should be the method of delimitation
thereafter, that the Court must now turn.

122. The most evident geographical feature of the coastlines fronting on
that area of shelf relevant for the delimitation is the radical change in the
general direction of the Tunisian coastline marked by the Gulf of Gabes ;
and clearly no delimitation of the continental shelf in front of the coasts of
the Parties could be regarded as equitable which failed to take account of
that feature. Both Parties in their argument have recognized the signifi-
cance of this circumstance and its influence on the delimitation, though in
different ways. For Tunisia, the relevant circumstance is that the coasts
are at an angle to each other, the apex of the angle being however not at
the frontier point but some distance to the west of it ; one of the geo-
metrical methods proposed by Tunisia derives from a calculation of this
angle, in relation to lengths of coastline regarded as relevant. Thus for
Tunisia the change in direction of the coastline occurs to the south of
the Gulf of Gabes, and this change is advanced as the basis of cons-
truction of a delimitation method, rather than a reason for varying a
method, or diverting a line, established by other means. Libya on the
other hand sees in a change of direction of the Tunisian coastline a
reason for qualifying the rigour of its insistence on the northward direc-
tion of any delimitation : “in order to achieve an equitable result over
the entire course of the delimitation”, the “promontory of the Sahel,
which brings about a marked change in direction of the Tunisian
coast towards the northeast” at approximately Ras Yonga, is to be
taken into account by the experts; the northward line should thus be
deflected at approximately the same angle of divergence as the change in
direction of the coast.

123. As a result of these contentions, a considerable amount of argu-
ment has been addressed by the Parties to the question of the point at

72
87 CONTINENTAL SHELF (JUDGMENT)

which the change in direction of the Tunisian coastline may properly be
said to occur. The Court does not consider that this is a question it is called
upon to decide ; the examination of the matter by the Parties seems to the
Court rather to demonstrate that the point — if point there be — at which
the coastline changes direction will not necessarily be the subject of
agreement among geographers or cartographers, and in short cannot be
objectively determined as a matter of fact. Accordingly, if the Court were
merely to indicate, for purposes of delimitation, that the line should
change direction in relation to the point at which the coastline changes
direction, it would be leaving room for extensive disagreement between
the experts of the Parties, which would not necessarily be capable of
final resolution. This would not, it seems to the Court, be a proper dis-
charge of its duty to indicate the practical method of delimitation in
such a way as to enable the experts to effect the delimitation “without any
difficulties”.

124. The change in direction of the coast is however a fact which must
be taken into account ; and the Court considers that an appropriate point
on the coast to be employed as a reference-point for reflecting that change
in the delimitation, and one which has the advantage of being susceptible
of objective determination as a matter of geography, is the most westerly
point of the Tunisian coastline between Ras Kaboudia and Ras Ajdir, that
is to say, the most westerly point on the shoreline (low-water mark) of the
Gulf of Gabes. Again the precise co-ordinates of this point will be for the
experts to determine, but it appears to the Court that it will be approxi-
mately 34° 10’ 30” north. The initial delimitation line indicated by the
Court in paragraph 121 above will therefore extend from the outer limit of
the territorial sea until its intersection with the parallel of latitude of the
point just mentioned on the coast of the Gulf of Gabes. That delimitation
line will then give place to a line at a different bearing, of which the Court
will now indicate the justification and the factors determining its angula-
tion.

125. The Court has found (paragraphs 117 ff. above) that one of the
circumstances proper to be taken into account in defining the angulation
of the initial line from the outer limit of territorial waters is the existence of
the line employed de facto by each Party dividing their concessions. It
would not, however, be proper to assume that, because the Parties were
ready to adopt this line to demarcate concessions comparatively close
inshore, they would both necessarily accept as equitable its effects further
out to sea, unless it were supposed that in employing it they already had an
eye to the effects on the line of the major change in direction of the
coastline just adverted to ; but there is no evidence to warrant this sup-
position. Indeed, when in 1974 Tunisia had occasion to describe the
south-eastern boundary of a concession in legislation relating to its trans-
fer, it determined it, “pending an agreement between Tunisia and Libya”,
by a section of an equidistance line between the two States. It may be
recalled that the Tunisian claim to delimitation on an equidistance basis
was reiterated in general terms in 1976. Furthermore, a line drawn per-

73
88 CONTINENTAL SHELF (JUDGMENT)

pendicular to the coast becomes, generally speaking, the less suitable as a
line of delimitation the further it extends from the coast.

126. The Court has been informed, in the context of the Parties’ expla-
nations of the history of the dispute, of the course of the equidistance line
which was at one time advocated by Tunisia. While that line was calculated
by reference to the baselines unilaterally declared by Tunisia for the
measurement of the breadth of the territorial sea, the Court takes note that,
as aresult of the presence of the island of Jerba and the Kerkennah Islands,
an equidistance line drawn without reference to these baselines is similar in
effect to the Tunisian line. An equidistance line drawn on either basis, in
the sector now under consideration, runs at a general angulation markedly
more east of north than 26°, and this is of material significance. While, as
the Court has already explained (paragraphs 109-110), there is no man-
datory rule of customary international law requiring delimitation to be on
an equidistance basis, it should be recognized that it is the virtue — though
it may also be the weakness — of the equidistance method to take full
account of almost all variations in the relevant coastlines. Furthermore, the
Court in its 1969 Judgment recognized that there was much less difficulty
entailed in a general application of the equidistance method in the case of
coasts opposite to one another, when the equidistance line becomes a
median line, than in the case of adjacent States (Z.C.J. Reports 1969, pp.
36-37, para. 57). The major change in direction undergone by the coast of
Tunisia seems to the Court to go some way, though not the whole way,
towards transforming the relationship of Libya and Tunisia from that of
adjacent States to that of opposite States, and thus to produce a situation in
which the position of an equidistance line becomes a factor to be given
more weight in the balancing of equitable considerations than would
otherwise be the case.

127. In the view of the Court, the relevant circumstances of the area
which would not be attributed sufficient weight if the 26° line were pro-
longed seaward much beyond the 34° parallel of latitude are, first, the
general change in the direction of the Tunisian coast already mentioned ;
and secondly, the existence and position of the Kerkennah Islands. The
method of delimitation appropriate to the first sector has been found by
the Court to be the drawing of a straight line at a defined inclination to the
meridian ; and the Court considers that a reasonable and equitable result
will be achieved by the drawing of a straight line also, though at a different
angle, throughout the second sector of the delimitation. The only question
to be determined is thus the angle at which that line should run in the light
of the relevant circumstances which characterize the second sector of the
area.

128. The general change in direction of the Tunisian coast may, in the
view of the Court, be regarded as expressed in a line drawn from the most
westerly point of the Gulf of Gabes, already described, to Ras Kaboudia,
and the Court notes that the bearing of this line is approximately 42° to the
meridian. To the east of this line, however, lie the Kerkennah Islands,
surrounded by islets and low-tide elevations, and constituting by their size

74
89 CONTINENTAL SHELF (JUDGMENT)

and position a circumstance relevant for the delimitation, and to which the
Court must therefore attribute some effect. The area of the islands is some
180 square kilometres ; they lie some 11 miles east of the town of Sfax,
separated from the mainland by an area in which the water reaches a depth
of more than four metres only in certain channels and trenches. Shoals and
low-tide elevations also extend on the seaward side of the islands them-
selves, which are surrounded by a belt of them varying from 9 to 27 ki-
lometres in width. In these geographical circumstances, the Court has to
take into account not only the islands, but also the low-tide elevations
which, while they do not, as do islands, have any continental shelf of their
own, do enjoy some recognition in international law for certain purposes,
as is shown by the 1958 Geneva Conventions as well as the draft conven-
tion on the Law of the Sea. It is not easy to define what would be the
inclination of a line drawn from the most westerly point of the Gulf of
Gabes to seaward of the Kerkennah Islands so as to take account of the
low-tide elevations to seaward of them ; but a line drawn from that point
along the seaward coast of the actual islands would clearly run at a bearing
of approximately 62° to the meridian. However, the Court considers that
to cause the delimitation line to veer even as far as to 62°, to run parallel to
the island coastline, would, in the circumstances of the case, amount to
giving excessive weight to the Kerkennahs.

129. The Court would recall however that a number of examples are to
be found in State practice of delimitations in which only partial effect has
been given to islands situated close to the coast ; the method adopted has
varied in response to the varying geographical and other circumstances of
the particular case. One possible technique for this purpose, in the context
of a geometrical method of delimitation, is that of the “half-effect” or
“half-angle”. Briefly, the technique involves drawing two delimitation
lines, one giving to the island the full effect attributed to it by the delimi-
tation method in use, and the other disregarding the island totally, as
though it did not exist. The delimitation line actually adopted is then
drawn between the first two lines, either in such a way as to divide equally
the area between them, or as bisector of the angle which they make with:
each other, or possibly by treating the island as displaced toward the
mainland by half its actual distance therefrom. Taking into account the
position of the Kerkennah Islands, and the low-tide elevations around
them, the Court considers that it should go so far as to attribute to the
Islands a “half-effect” of a similar kind. On this basis the delimitation line,
seawards of the parallel of the most westerly point of the Gulf of Gabes, is
to be parallel to a line drawn from that point bisecting the angle between
the line of the Tunisian coast (42°) and the line along the seaward coast of
the Kerkennah Islands (62°), that is to say at an angle of 52° to the
meridian. For illustrative purposes only, and without prejudice to the role
of the experts in determining the line with exactness, Map No. 3 is
attached, which reflects the Court’s approach.

*

75
90

CONTINENTAL SHELF (JUDGMENT)

 

 

38°

10°

 

12°

14°

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38°

 

For illustrative purposes only, and without prejudice to the role of the experts in

76

Map No. 3

determining the delimitation line with exactness

 
91 CONTINENTAL SHELF (JUDGMENT)

130. How far the delimitation line will extend north-eastwards will, of
course, depend on the delimitations ultimately agreed with third States on
the other side of the Pelagian Sea. The Court has not been called upon to
examine that question. Nevertheless, it is open to the Court to make use,
within the area relevant to the delimitation, of the criterion of propor-
tionality. For this purpose, it is necessary to determine the seaward limits
of the area to be taken into account, which is bounded by the coasts of
Tunisia as far as Ras Kaboudia and Libya as far as Ras Tajoura. Since, as
explained above (paragraph 104), the essential aspect of the criterion of
proportionality is simply that one must compare like with like, the exact
method of drawing the outer boundaries is not critical, provided the same
approach is adopted to each of the two coasts. In the present case, the
Court considers that the parallel of latitude passing through Ras Kabou-
dia, and the meridian of longitude passing through Ras Tajoura, which
have the advantage of cartographical convenience, will afford appropriate
seaward limits of the areas to be compared. It is legitimate to work on the
hypothesis of the whole of that area being divided by the delimitation line
between Tunisia and Libya; because although the rights which other
States may claim in the north-eastern portion of that area must not be
prejudged by the decision in the present case, the Court is not dealing here
with absolute areas, but with proportions. Indeed, if it were not possible to
base calculations of proportionality upon hypotheses of this kind, it is
difficult to see how any two States could agree on a bilateral delimitation as
being equitable until all the other delimitations in the area had been
effected. |

131. The Court notes that the length of the coast of Libya from Ras
Tajoura to Ras Ajdir, measured along the coastline without taking account
of small inlets, creeks and lagoons, is approximately 185 kilometres ; the
length of the coast of Tunisia from Ras Ajdir to Ras Kaboudia, measured
in a similar way, and treating the island of Jerba as though it were a
promontory, is approximately 420 kilometres. Thus the relevant coastline
of Libya stands in the proportion of approximately 31:69 to the relevant
coastline of Tunisia. It notes further that the coastal front of Libya,
represented by a straight line drawn from Ras Tajoura to Ras Ajdir, stands
in the proportion of approximately 34:66 to the sum of the two Tunisian
coastal fronts represented by a straight line drawn from Ras Kaboudia to
the most westerly point of the Gulf of Gabes, and a second straight line
from that point to Ras Ajdir. With regard to sea-bed areas, it notes that the
areas of shelf below low-water mark within the area relevant for delimi-
tation appertaining to each State following the method indicated by the
Court stand to each other in approximately the proportion : Libya 40 ;
Tunisia 60. This result, taking into account all the relevant circumstances,
seems to the Court to meet the requirements of the test of proportionality
as an aspect of equity.

77
92 CONTINENTAL SHELF (JUDGMENT)

132. Delimitation is the immediate concern of the Court, in respect of
which the Special Agreement between the Parties requests it to lay down
the applicable principles and rules of international law and the method for
their application to the delimitation in the present case. Accordingly, this
Judgment has concerned itself with other questions relating to the general
legal régime of the continental shelf such as the Tunisian claim to “historic
rights” and “fishing zones” only in so far as the Court has found it
necessary to do so for the purpose of that delimitation. In doing so, the
Court has recalled the historic evolution of the concept of continental
Shelf, from its inception in the Truman Proclamation of 28 September
1945, through the Geneva Convention of 1958, through the North Sea
Continental Shelf cases and subsequent jurisprudence, up to the draft
convention of the Third Law of the Sea Conference, and its evolution in
State practice, and the Court has endorsed and developed those general
principles and rules which have thus been established. Clearly each con-
tinental shelf case in dispute should be considered and judged on its own
merits, having regard to its peculiar circumstances ; therefore, no attempt
should be made here to overconceptualize the application of the principles
and rules relating to the continental shelf.

133. For these reasons,
THE COURT,
by ten votes to four,
finds that :

A. The principles and rules of international law applicable for the
delimitation, to be effected by agreement in implementation of the present
Judgment, of the areas of continental shelf appertaining to the Republic of
Tunisia and the Socialist People’s Libyan Arab Jamahiriya respectively, in
the area of the Pelagian Block in dispute between them as defined in
paragraph B, subparagraph (1), below, are as follows :

(1) the delimitation is to be effected in accordance with equitable princi-
ples, and taking account of all relevant circumstances ;

(2) the area relevant for the delimitation constitutes a single continental
shelf as the natural prolongation of the land territory of both Parties,
so that in the present case, no criterion for delimitation of shelf areas
can be derived from the principle of natural prolongation as such ;

(3) in the particular geographical circumstances of the present case, the

physical structure of the continental shelf areas is not such as to de-
termine an equitable line of delimitation.

78
93 CONTINENTAL SHELF (JUDGMENT)

B. The relevant circumstances referred to in paragraph A, subpara-
graph (1), above, to be taken into account in achieving an equitable.
delimitation include the following :

(1) the fact that the area relevant to the delimitation in the present case is
bounded by the Tunisian coast from Ras Ajdir to Ras Kaboudia and
the Libyan coast from Ras Ajdir to Ras Tajoura and by the parallel of
latitude passing through Ras Kaboudia and the meridian passing
through Ras Tajoura, the rights of third States being reserved ;

(2) the general configuration of the coasts of the Parties, and in particular
the marked change in direction of the Tunisian coastline between Ras
Ajdir and Ras Kaboudia ;

(3) the existence and position of the Kerkennah Islands ;

(4) the land frontier between the Parties, and their conduct prior to 1974 in
the grant of petroleum concessions, resulting in the employment of a
line seawards from Ras Ajdir at an angle of approximately 26° east of
the meridian, which line corresponds to the line perpendicular to the
coast at the frontier point which had in the past been observed as a de
facto maritime limit ;

(5) the element of a reasonable degree of proportionality, which a delimi-
tation carried out in accordance with equitable principles ought to
bring about between the extent of the continental shelf areas apper-
taining to the coastal State and the length of the relevant part of its
coast, measured in the general direction of the coastlines, account
being taken for this purpose of the effects, actual or prospective, of any
other continental shelf delimitation between States in the same region.

C. The practical method for the application of the aforesaid principles
and rules of international law in the particular situation of the present case
is the following :

(1) the taking into account of the relevant circumstances which charac-
terize the area defined in paragraph B, subparagraph (1), above,
including its extent, calls for it to be treated, for the purpose of its
delimitation between the Parties to the present case, as made up of two
sectors, each requiring the application of a specific method of delimi-
tation in order to achieve an overall equitable solution ;

(2) in the first sector, namely in the sector closer to the coast of the Parties,
the starting point for the line of delimitation is the point where the
outer limit of the territorial sea of the Parties is intersected by a straight
line drawn from the land frontier point of Ras Ajdir through the point
33° 55’ N, 12° E, which line runs at a bearing of approximately 26° east
of north, corresponding to the angle followed by the north-western
boundary of Libyan petroleum concessions numbers NC 76, 137,
NC 41 and NC 53, which was aligned on the south-eastern boundary
of Tunisian petroleum concession “Permis complémentaire offshore
du Golfe de Gabés” (21 October 1966) ; from the intersection point so
determined, the line of delimitation between the two continental

79
94

CONTINENTAL SHELF (JUDGMENT)

shelves is to run north-east through the point 33° 55’ N, 12° E, thus on
that same bearing, to the point of intersection with the parallel passing
through the most westerly point of the Tunisian coastline between Ras
Kaboudia and Ras Ajdir, that is to say, the most westerly point on the
shoreline (low-water mark) of the Gulf of Gabes ;

(3) in the second sector, namely in the area which extends seawards

beyond the parallel of the most westerly point of the Gulf of Gabes, the
line of delimitation of the two continental shelves is to veer to the east
in such a way as to take account of the Kerkennah Islands ; that is to
say, the delimitation line is to run parallel to a line drawn from the
most westerly point of the Gulf of Gabes bisecting the angle formed by
a line from that point to Ras Kaboudia and a line drawn from that
same point along the seaward coast of the Kerkennah Islands, the
bearing of the delimitation line parallel to such bisector being 52° to
the meridian ; the extension of this line northeastwards is a matter
falling outside the jurisdiction of the Court in the present case, as it
will depend on the delimitation to be agreed with third States.

IN FAVOUR : Acting President Elias ; Judges Lachs, Morozov, Nagendra Singh,
Mosler, Ago, Sette-Camara, El-Khani, Schwebel and Judge ad hoc Jiménez
de Aréchaga ;

AGAINST : Judges Forster, Gros, Oda and Judge ad hoc Evensen.

Donein English and in French, the English text being authoritative, at the

Peace Palace, The Hague, this twenty-fourth day of February, one thousand
nine hundred and eighty-two, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government of
the Republic of Tunisia and to the Government of the Socialist People’s
Libyan Arab Jamahiriya, respectively.

(Signed) T. O. ELIAS,
Acting President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.

Judges AGo and SCHWEBEL and Judge ad hoc JIMENEZ DE ARECHAGA
append separate opinions to the Judgment of the Court.

Judges Gros and Opa and Judge ad hoc EVENSEN append dissenting
opinions to the Judgment of the Court.

80

(Initialled) T.O.E.
(Initialled) S.T.B.
